Exhibit (10)(bg)
Execution Version

 
 
 
 
 
 

 

 
 
FINANCING AGREEMENT
 
By and Among
 
PERKASIE BOROUGH INDUSTRIAL DEVELOPMENT AUTHORITY
 
And
 
MET-PRO CORPORATION
 
And
 
BROWN BROTHERS HARRIMAN & CO.
 
Dated December 30, 2005
 
 
 
Relating to
 
$4,000,000
Perkasie Borough Industrial Development Authority
Economic Development Revenue Bond
(Met-Pro Corporation Project)
Series 2005
 

 

 
 
 
 
 
 

 
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 

  ARTICLE 1.         DEFINITIONS
3
 
SECTION 1.1
Definitions.
8
 
SECTION 1.2
Rules of Construction.
9
  ARTICLE 2.         ISSUER REPRESENTATIONS
9
 
SECTION 2.1
Organization; Authority To Issue Bond.
9
 
SECTION 2.2
Authorization for Financing.
9
 
SECTION 2.3
Resolution.
9
 
SECTION 2.4
The Bond.
9
 
SECTION 2.5
No Conflict or Violation.
9
 
SECTION 2.6
Litigation.
10
 
SECTION 2.7
No Repeal.
10
 
SECTION 2.8
Limitations on the Representation and Warranties of the Issuer.
10
  ARTICLE 3.         BORROWER REPRESENTATIONS
11
 
SECTION 3.1
Organization and Existence.
11
 
SECTION 3.2
Consents.
11
 
SECTION 3.3
No Conflict or Violation.
11
 
SECTION 3.4
Litigation or Proceedings.
11
 
SECTION 3.5
Legal and Binding Obligation.
11
 
SECTION 3.6
ERISA.
11
 
SECTION 3.7
Indebtedness.
12
 
SECTION 3.8
Contingent Liabilities.
12
 
SECTION 3.9
Investment Company Act.
12
 
SECTION 3.10
Federal Reserve Regulations.
12
 
SECTION 3.11
Payment of Taxes.
12
 
SECTION 3.12
No Default.
12
 
SECTION 3.13
SEC Reports.
12
 
SECTION 3.14
Title; Encumbrances.
13
 
SECTION 3.15
Tax Status of Bond.
13
 
SECTION 3.16
Environmental Laws.
13
 
SECTION 3.17
No False Statements.
13
ARTICLE 4.           BANK REPRESENTATIONS
14
 
SECTION 4.1
Independent Investigation.
14
 
SECTION 4.2
Purchase for Own Account.
14
ARTICLE 5.           THE BOND
15
 
SECTION 5.1
Form; Amount and Terms.
15
 
SECTION 5.2
Payment and Dating of the Bond.
15
 
SECTION 5.3
Execution.
15
ARTICLE 6.           REDEMPTION OF BOND BEFORE MATURITY
16
 
SECTION 6.1
Redemption of the Bond.
16
ARTICLE 7.          ISSUE OF BOND
18
 
SECTION 7.1
Sale and Purchase of the Bond; Loan of Proceeds; Application of Proceeds.
18
 
SECTION 7.2
Delivery of the Bond.
18
 
SECTION 7.3
Disposition of Proceeds of the Bond.
19
ARTICLE 8.           LOAN PAYMENTS AND ADDITIONAL SUMS
20
  SECTION 8.1 Loan Payments.
20

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 

 
SECTION 8.2
Payment of Fees, Charges and Expenses.
20
 
SECTION 8.3
Maintenance of Loan Account.
21
 
SECTION 8.4
Repayment.
21
 
SECTION 8.5
No Abatement or Setoff.
21
ARTICLE 9.           <Reserved>
23
ARTICLE 10.         COVENANTS AND AGREEMENTS OF ISSUER
24
 
SECTION 10.1
Payment of the Bond.
24
 
SECTION 10.2
Bond Not to Become Taxable.
24
 
SECTION 10.3
Performance of Covenants.
24
 
SECTION 10.4
Priority of Pledge.
24
 
SECTION 10.5
Rights Under Agreement.
24
 
SECTION 10.6
Assignment to Bank; Security Agreement.
24
 
SECTION 10.7
Instruments of Further Assurance.
25
 
SECTION 10.8
Continued Existence, etc.
25
 
SECTION 10.9
General Compliance with All Duties.
25
 
SECTION 10.10
Arbitrage Bond Covenant.
25
 
SECTION 10.11
Enforcement of Duties and Obligations of the Borrower.
25
 
SECTION 10.12
Inspection of Books.
25
 
SECTION 10.13
Filing and Recording.
26
ARTICLE 11.         COVENANTS OF THE BORROWER
27
 
SECTION 11.1
Maintenance and Operation of Project Facilities.
27
 
SECTION 11.2
Completion of Project.
27
 
SECTION 11.3
Bond Not to Become Taxable.
27
 
SECTION 11.4
Deficiencies in Revenues.
27
 
SECTION 11.5
Books and Records; Financial Statements and Other Information.
27
 
SECTION 11.6
Compliance with Applicable Laws.
29
 
SECTION 11.7
ERISA.
30
 
SECTION 11.8
Corporate Existence.
30
 
SECTION 11.9
Inspection.
30
 
SECTION 11.10
Additional Information.
30
 
SECTION 11.11
Payment of Taxes and Impositions.
30
 
SECTION 11.12
Insurance.
31
 
SECTION 11.13
Further Assurances; Financing Statements.
31
 
SECTION 11.14
Use of Project.
32
 
SECTION 11.15
Additional Negative Covenants.
32
 
SECTION 11.16
Financial Covenants.
33
 
SECTION 11.17
Federal Reserve Regulations.
33
 
SECTION 11.18
Nondiscrimination Clause.
33
 
SECTION 11.19
Security Documents.
34
ARTICLE 12.         LIMITED OBLIGATION
35
 
SECTION 12.1
Source of Payment of the Bond.
35
ARTICLE 13.         EVENTS OF DEFAULT AND REMEDIES
36
 
SECTION 13.1
Events of Default.
36
 
SECTION 13.2
Acceleration.
37
 
SECTION 13.3
Legal Proceedings by Bank.
37
 
SECTION 13.4
Application of Moneys.
38
 
SECTION 13.5
Termination of Proceedings.
38

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 

 
SECTION 13.6
Waivers of Events of Default; Rescission of Declaration of Maturity.
38
 
SECTION 13.7
Notice of Defaults; Opportunity of the Borrower to Cure Defaults.
38
 
SECTION 13.8
Additional Remedies.
38
ARTICLE 14.         AMENDMENTS TO AGREEMENT
39
 
SECTION 14.1
Amendments to Agreement.
39
ARTICLE 15.         MISCELLANEOUS
40
 
SECTION 15.1
Limitation of Rights.
40
 
SECTION 15.2
Severability.
40
 
SECTION 15.3
Notices.
40
 
SECTION 15.4
Acts of Owner of the Bond.
41
 
SECTION 15.5
Exculpation of Issuer.
41
 
SECTION 15.6
Indemnification Concerning the Project; Accuracy of Application and Information
in Connection Therewith.
42
 
SECTION 15.7
Counterparts.
42
 
SECTION 15.8
No Personal Recourse.
43
 
SECTION 15.9
Payment of Expenses.
43
 
SECTION 15.10
Termination.
43
 
SECTION 15.11
Judicial Proceedings.
43
 
SECTION 15.12
Authorization of Agreement; Agreement to Constitute Contract.
44
         
EXHIBIT A:
Form of Bond
   
EXHIBIT B:
Form of Mandatory Redemption Notice
   
EXHIBIT C:
Form of Requisition
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
FINANCING AGREEMENT
 
FINANCING AGREEMENT dated December 30, 2005 (the "Agreement") is made by and
among MET-PRO CORPORATION, a corporation organized and existing by virtue of the
laws of the Commonwealth of Pennsylvania (the "Borrower"), the PERKASIE BOROUGH
INDUSTRIAL DEVELOPMENT AUTHORITY (the "Issuer"), a body corporate and politic
and a public instrumentality of the Commonwealth of Pennsylvania (the
"Commonwealth") existing under and by virtue of the Act as herein defined, and
BROWN BROTHERS HARRIMAN & CO., a private bank organized as a partnership (the
"Bank").
 
W I T N E S S E T H
 
WHEREAS, the Issuer was created and exists under the provisions of the
Pennsylvania Industrial Development Financing Law (formerly the Industrial and
Commercial Development Law), Act of 1957, as from time to time amended
(hereinafter referred to collectively as the "Act"), and is empowered under the
Act to acquire, by purchase or otherwise, any lands or interest therein or other
property for any project and to enter into contracts with respect to the
financing of any project; and
 
WHEREAS, the Borrower has applied to the Issuer for financial assistance in
connection with a project (collectively, the "Project") consisting generally of
the expansion of its Fybroc Division Plant in Telford, Pennsylvania (the
“Site”), as more particularly described in the Application (herein defined), and
the payment of the costs and expenses of issuing the Bonds (hereinafter
defined), and other appropriate and lawful purposes, and has requested that the
Issuer issue its Economic Development Revenue Bond (Met-Pro Corporation Project)
Series 2005 (the "Bond"), in the aggregate principal amount of $4,000,000 to
fund the costs of the Project; and
 
WHEREAS, the Bond is being issued pursuant to the Act and a resolution of the
Issuer adopted on November 3, 2005 (the "Resolution"); and
 
WHEREAS, the Issuer intends to sell the Bond to the Bank at the face amount
thereof and to lend the proceeds from the sale of the Bond to the Borrower to
assist in financing the Project (such loan being hereinafter referred to as the
"Loan"), which loan will be repaid by the Borrower in accordance with the terms
hereof; and
 
WHEREAS, payment of the Bond will be secured by an assignment of the Issuer's
rights hereunder (other than its rights to payment of certain fees and expenses
and to indemnification) to the Bank and its successors and assigns; and
 
WHEREAS, the obligations of the Borrower hereunder will be secured by (1) a
grant to the Bank of a security interest in certain equipment of the Borrower to
be financed with the proceeds of the Bond pursuant to a Security Agreement dated
of even date herewith (the "Security Agreement"), and (2) a mortgage lien on
certain real property and improvements thereon pursuant to an Open-End Mortgage
and Security Agreement dated of even date herewith (the "Mortgage"); and
 
WHEREAS, all acts and things have been done and performed which are necessary to
make the Bond, when executed and delivered by the Issuer, the legal, valid and
binding limited obligation of the Issuer in accordance with its terms and to
make this Agreement a valid and binding agreement;
 
NOW, THEREFORE, in consideration of the purchase and acceptance of the Bond by
the Bank and of the mutual covenants and agreements herein contained, and
intending to be legally bound, the parties
 
 
1

--------------------------------------------------------------------------------


 
 
hereby agree as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------



 ARTICLE 1.
DEFINITIONS
 
SECTION 1.1         Definitions.
 
In this Agreement and any supplement hereto (except as otherwise expressly
provided), the following words and terms shall have the meanings specified in
the foregoing recitals:

 

  ACT ISSUER   AGREEMENT LOAN   BANK   MORTGAGE   BOND PROJECT   BORROWER 
RESOLUTION   COMMONWEALTH   SECURITY AGREEMENT



In addition, the following words and terms shall have the following meanings,
unless a different meaning clearly appears from the context:
 
"AFFILIATE" means, as to any entity, any corporation controlling, controlled by,
or under common control with such entity.
 
"APPLICATION" means the application for financial assistance of the Authority,
approved in accordance with the Resolution and submitted to the Department of
Community and Economic Development in connection with the financing of the
Project.
 
"AUTHORIZED OFFICER" means in the case of the Issuer, the Chairman or Vice
Chairman of the Issuer or any other individual or individuals duly authorized in
writing by the Issuer to act on its behalf, and in the case of the Borrower,
individuals duly authorized by the Borrower to act on its behalf as provided in
the certificate delivered in accordance with Section 7.2(b) hereof.
 
"BASE RATE" means a fluctuating rate per annum equal to the rate of interest
established by the Bank in Philadelphia, Pennsylvania, from time to time as its
“base rate” charged by Bank to commercial borrowers in the United States.  The
Base Rate is determined from time to time by Bank as a means of pricing some
loans to its borrowers. The Base Rate is not tied to any external rate of
interest or index, and does not necessarily reflect the lowest rate of interest
actually charged by Bank to any particular class or category of customers.  If
and when the Base Rate changes, the rate of interest with respect to any advance
to which the Base Rate applies will change automatically without notice to
Borrower, effective on the date of any such change.
 
"BOND COUNSEL" means Counsel having a national reputation in the field of
municipal and tax-exempt finance whose opinions are generally accepted by
purchasers of municipal bonds and who are reasonably satisfactory to the Issuer
and the Bank.
 
"BORROWER FINANCING DOCUMENTS" means this Agreement, each Security Document and
the Tax Agreement.
 
"BUSINESS DAY" means any day other than (i) a Saturday or Sunday or a legal
holiday, or (ii) a day on which banking institutions located in the Commonwealth
are required or authorized by law or executive order to be closed for commercial
banking purposes, or (iii) so long as the Bank is the owner of the Bond, any day
on which the Bank's office in Philadelphia, Pennsylvania, is not open for
banking
 
 
3

--------------------------------------------------------------------------------


 
business.
 
“CHANGE OF CONTROL” means an event or series of events by which (i) any “person”
or “group” (as such terms are defined in Sections 13(d) and 14(d) of the
Exchange Act), is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of a Controlling Stake in the Borrower, or (ii) (A) the Borrower
consolidates with or merges into another corporation or conveys, transfers or
leases all or substantially all of its properties and assets (determined on a
consolidated basis for the Borrower and its subsidiaries taken as a whole) to
any Person, or (B) any corporation consolidates with or merges into the Borrower
or a subsidiary of the Borrower in a transaction in which all of the outstanding
voting stock of the Borrower is changed into or exchanged for cash, securities
or other property, other than a transaction solely between the Borrower and a
Subsidiary of the Borrower, other than a merger effected exclusively for the
purpose of changing the domicile of the Borrower.
 
"CODE" means the Internal Revenue Code of 1986, as amended, and all applicable
regulations promulgated thereunder.
 
"COLLATERAL" means any of the property in which the Bank is granted a lien or
security interest pursuant to the Security Documents.
 
"CONTROLLING STAKE" means (i) the ownership of more than 30% of the total voting
power of the then outstanding voting stock of the Borrower by any “person” or
“group;” or (ii) the ownership of more than 20% of the total voting power of the
then outstanding voting stock of the Borrower by any “person” or “group” who
owned less than five percent (5%) of the voting stock of the Borrower during the
prior fiscal year of the Borrower.
 
"COUNSEL" means an attorney or firm of attorneys duly admitted to the practice
of law before the highest court of any state in the United States of America or
the District of Columbia.
 
"CREDIT OBLIGATION" means any obligation for the payment of borrowed money or
the installment purchase price of property or on account of a lease of property,
in each case of at least $1,000,000 in the aggregate in any one fiscal year of
the Borrower.
 
"CURRENT ASSETS" means cash and cash equivalents, accounts receivable,
inventory, marketable securities, prepaid expenses, and other assets that could
be converted to cash in less than one year.
 
"DETERMINATION OF TAXABILITY" means (a) the enactment of legislation to or with
the effect that interest payable on the Bond is includable in the gross income
of the Bank (provided that the Bank is not a “substantial user” or “related
person” as each such term is defined in the Code) under the federal income tax
laws, any such determination being deemed to have occurred on the effective date
of such legislation; or (b) receipt by the Borrower, the Issuer or the Bank of
notice that the Commissioner of Internal Revenue or any district director of the
Internal Revenue Service, based upon filings of the Borrower, any review or
audit of the Borrower, or any ground whatsoever, shall have determined that a
Taxable Event has occurred, or the issuance by the Internal Revenue Service of a
preliminary or proposed adverse determination with respect to any examination of
the Bond; provided that the Borrower shall have been afforded a reasonable
opportunity to appeal such determination, but only so long as (i) the Borrower
shall diligently pursue such appeal, and (ii) the Borrower shall provide the
Bank with reasonable assurance
 
 
4

--------------------------------------------------------------------------------


 
of payment of all obligations to the Bank in connection with the Bond as a
result of an adverse determination of such appeal, and (iii) the prosecution of
such appeal does not otherwise adversely affect the Bank in the Bank’s
reasonable judgment; or (c) issuance of a published or private ruling or a
technical advice memorandum by the Internal Revenue Service, or a determination
by any court of competent jurisdiction, that the interest payable on the Bond is
includable for federal income tax purposes in the gross income of the Bank
(except as aforesaid); or (d) an opinion of Bond Counsel addressed to the Bank
that such Bond Counsel cannot conclude that the interest on the Bond qualifies
as exempt income under Section 103 of the Code; provided, however, that the
Borrower shall have been given thirty (30) days’ notice and an opportunity to
consult with such Bond Counsel.
 
"EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
"EVENT OF DEFAULT" means any of the events enumerated in Section 13.1.
 
“GAAP” means generally accepted accounting principles and practices applied on a
consistent basis.
 
"GOVERNMENT OBLIGATIONS" means direct obligations of, or obligations the
principal and interest on which are unconditionally guaranteed by, the United
Sates of America.
 
“INDEBTEDNESS” of a Person shall mean:
 
(a)           All obligations on account of money borrowed by, or credit
extended to or on behalf of, or for or on account of deposits with or advances
to, such Person;
 
(b)           All obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;
 
(c)           All obligations of such Person for the deferred purchase price of
property or services;
 
(d)           All obligations secured by a Lien on property owned by such Person
(whether or not assumed); and all obligations of such Person under Capitalized
Leases (without regard to any limitation of the rights and remedies of the
holder of such Lien or the lessor under such Capitalized Lease to repossession
or sale of such property;
 
(e)           The face amount of all letters of credit issued for the account of
such Person and, without duplication, the unreimbursed amount of all drafts
drawn thereunder, and all other obligations of such Person associated with such
letters of credit or draws thereon;
 
(f)           All obligations of such Person in respect of acceptances or
similar obligations issued for the account of such Person;
 
(g)           All obligations of such Person under a product financing or
similar arrangement described in paragraph 8 of FASB Statement of Accounting
Standards No. 49 or any similar requirement of GAAP; and
 
(h)           All obligations of such Person under any interest rate or currency
protection agreement, interest rate or currency future, interest rate or
currency option, interest rate or currency
 
 
5

--------------------------------------------------------------------------------


 
swap or cap or other interest rate or currency hedge agreement.
 
"INDEMNIFIED PARTIES" means the Issuer, the Bank, any Person who "controls" the
Issuer and the Bank, within the meaning of Section 15 of the Securities Act, any
member, officer, director, official or employee of the Issuer and the Bank
(including any partner of the Bank) and their respective executors,
administrators, heirs, successors and assigns.
 
"INTEREST PAYMENT DATE" means the third day of each January, April, July and
October commencing April 3, 2006.
 
“LETTER OF CREDIT" means a letter of credit of a bank or other financial
institution reasonably acceptable to the Bank, in a stated amount equal to 100%
of the then outstanding principal amount of the Bonds plus an amount equal to
100 days' interest on the Bond at an assumed maximum interest rate on the Bond
determined by the Bank in the Bank's reasonable judgment based upon then
prevailing market interest rates in Philadelphia, Pennsylvania, and having a
term of at least one year, which may be drawn upon by the Bank to pay any
interest or scheduled principal on the Bond, and containing such other terms and
conditions as shall be reasonably satisfactory to the Bank.
 
“LIEN” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.
 
"LOAN ACCOUNT" has the meaning set forth in Section 8.3 hereof.
 
"MORTGAGED PROPERTY" means the property subject to the Mortgage.
 
"OUTSTANDING" shall mean, as of the time in question, the Bond issued and
delivered under this Agreement, except all or any portion of the principal
amount thereof, as the case may be, such as:
 
(a)           is cancelled or required to be cancelled under the terms of this
Agreement; or
 
(b)           in substitution for which another Bond has been authenticated and
delivered pursuant hereto; or
 
(c)           is paid in part without presentation and surrender of the Bond in
accordance with Section 6.1(f) hereof (but only to the extent of such payments).
 
"PERSON" means any natural person, firm, association, corporation, limited
liability company, partnership or public body.
 
"PERMITTED CORPORATE TRANSACTIONS" means mergers and acquisitions in which the
purchase price does not exceed twenty five million dollars ($25,000,000) in the
aggregate in any one fiscal year of the Borrower, provided, however, that at the
time of each such transaction, no Event of Default hereunder shall have occurred
and then be continuing.
 
"PERMITTED INDEBTEDNESS" means any of the following:  (i) obligations with
respect to the Bond under this Agreement; (ii) the existing term loan in the
original amount of $12,000,000 (with a current balance of $3,600,000) from
Citizens Bank of Pennsylvania (formerly Mellon Bank, N.A.) pursuant to the 1998
Term Loan Agreement dated October 29, 1998 between the Borrower and such bank;
(iii) unsecured
 
 
6

--------------------------------------------------------------------------------


 
working capital lines of credit, revolving credit loans and similar agreements
having an aggregate credit availability not to exceed $5,000,000; (iv) purchase
money Indebtedness (including capitalized leases) in an aggregate principal
amount outstanding not exceeding $1,000,000; and (v) any other Indebtedness to
the Bank.
 
"PERMITTED LIENS" means any of the following:  (i) purchase money liens securing
Permitted Indebtedness; (ii) utility, access or other easements and rights of
way, restrictions and exceptions which do not materially impair the operation or
value thereof; (iii) deposits under workers' compensation, unemployment and
social security or similar laws, or to secure performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases to secure
indemnity, performance or similar bonds in the ordinary course of business; (iv)
liens imposed by law (whether or not inchoate), such as carriers',
warehousemen's, materialmen's or mechanics' liens, incurred in good faith in the
ordinary course of business, and which are not delinquent, and liens arising out
of a judgment or award with respect to which an appeal is being prosecuted, a
stay of execution pending such appeal having been secured or applied for and not
denied or rendered ineffective; and (v) liens for taxes, assessments or
governmental charges or levies on property if the same shall not at the time be
delinquent, or are being contested in good faith and by appropriate proceedings.
 
"PROJECT COSTS" shall mean the costs of the Project to the extent permitted to
be paid pursuant to the Act, including, without limitation, the cost of
construction of the Project, the cost of acquisition and installation of
machinery and equipment, the costs of issuance of the Bond, and all costs
related thereto incurred by the Borrower.
 
"PROJECT FACILITIES" means the improvements, equipment and other property
constituting the Borrower's facilities located at the Fybroc Division Plant in
Telford, Pennsylvania, for the improvement of which the Issuer is undertaking
the Project.
 
"RECORD DATE" means, with respect to any Interest Payment Date, the Business Day
preceding such Interest Payment Date.
 
"REGULATIONS" means the United States Treasury Regulations and any pertinent
Revenue Rulings, Revenue Procedures, Notices or Announcements promulgated by the
Secretary of the Treasury of the United States or by the Internal Revenue
Service.
 
"RESERVED RIGHTS" means the rights of the Issuer to (1) execute and deliver
supplements and amendments to the Agreement pursuant to Section 14.1 hereof, (2)
be held harmless and indemnified pursuant to Section 15.6 hereof, (3) receive
any funds for its own use, whether as administration fees pursuant to Section
8.2 or reimbursement or indemnification pursuant to Section 15.6 hereof, (4)
receive notices and other documents, and (5) provide any consent, acceptance or
approval with respect to matters as provided herein.
 
"SECURITIES ACT" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"SECURITY DOCUMENTS" means the Security Agreement and the Mortgage.
 
"SEC REPORTS" means the Borrower’s most recently filed Annual Report on Form
10-K and the Proxy Statement filed in connection with the Borrower’s most recent
annual meeting of stockholders and all Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K filed by the Borrower after January 1, 2005.
 
 
7

--------------------------------------------------------------------------------


 
"SUBORDINATED LIENS" means Liens that are subordinate to the Security Documents
in right of payment to the prior payment and performance of all present and
future duties, obligations and liabilities (whether direct or indirect,
liquidated or contingent, presently existing or arising in the future) of the
Borrower to the Bank in any amount now or hereafter existing, whether or not
under this Agreement or any other document, and whether for principal, interest
(including, without limitation, interest, after the filing of a petition
initiating any proceeding referred to in Section 13.1(d) or (e) hereof), fees,
expenses or otherwise.
 
"TAX AGREEMENT" means the Federal Tax Certificate executed by the Issuer and the
Borrower, concurrently with the delivery of the Bond, relating to the
expectations of the Issuer and the Borrower with respect to the expenditure of
the proceeds of the Bond and the compliance by the Issuer and the Borrower with
the provisions of the Code as required to ensure the exclusion from gross income
for federal income tax purposes of the interest on the Bond.
 
"TAXABLE EVENT" means the application of the proceeds of the Bond in such
manner, or the occurrence or non-occurrence of any other event (except the
enactment of legislation described in clause (a) of the definition of
Determination of Taxability above), whether within or without the control of the
Borrower, with the result that, under the Code, the interest on the Bond is or
becomes includable in the gross income for federal income tax purposes of the
Bank (except as aforesaid).
 
SECTION 1.2   Rules of Contruction.
 
In this Agreement (except as otherwise expressly provided), the following rules
shall apply unless a different meaning clearly appears from the context:
 
(a)   This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth.
 
(b)    The section and other headings contained in this Agreement and the table
of contents preceding this Agreement are for reference purposes only and shall
not control or affect the construction of this Agreement or the interpretation
thereof in any respect.
 
(c)   Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, the singular the plural, and the
part the whole.  The words "hereof," "herein," "hereunder" and similar terms in
this Agreement refer to this Agreement as a whole and not to a particular
provision of this Agreement.
 
(d)   The provisions of this Agreement are intended to be severable.  If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part, such provision shall be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of the remaining provisions of this Agreement.
 
(e)   Words importing the singular number include the plural number and vice
versa; and all words importing the masculine gender include the feminine gender.
 
(f)   All references herein to financial or accounting terms, except as the
context may clearly otherwise require, shall be construed in accordance with
GAAP.
 
(g)   All references to the time of any day shall mean Eastern Standard or
Daylight Savings Time, as prevailing on the applicable date in Philadelphia,
Pennsylvania.
 
 
 
8

--------------------------------------------------------------------------------


 
ARTICLE 2.
ISSUER REPRESENTATIONS
 
 
The Issuer represents and warrants as follows:
 
SECTION 2.1   Organization; Authority To Issue Bond.
 
The Issuer is a body corporate and politic and a public instrumentality of the
Commonwealth, duly organized, established and existing under the laws of the
Commonwealth, particularly the Act.  The Issuer is authorized to issue the Bond
in accordance with the Act and to use the proceeds thereof to make the Loan.
 
SECTION 2.1   Authorization for Financing.
 
The Issuer has complied with the provisions of the Act and has full power and
authority pursuant to the Act to consummate all transactions contemplated by
this Agreement, the Bond, the Resolution, and any and all agreements relating
thereto and to perform its obligations thereunder and to issue, sell and deliver
the Bond to the Bank as provided herein.
 
SECTION 2.3   Resolution.
 
Pursuant to the Resolution adopted by the Issuer and still in force and effect,
the Issuer has duly authorized the execution, delivery and due performance of
this Agreement and the Bond and the Issuer has duly authorized the taking of any
and all action as may be required on the part of the Issuer pursuant to the
express provisions of this Agreement to perform, give effect to and consummate
the transactions contemplated by this Agreement and all approvals necessary in
connection with the foregoing have been received.
 
SECTION 2.4   The Bond.
 
When the Bond is issued, transferred and delivered in accordance with the
provisions of this Agreement, the Bond will have been duly authorized, executed,
issued and delivered and will constitute the valid and special and limited
obligation of the Issuer payable solely from the revenues and other monies
derived by the Issuer from this Agreement.  The Bond shall not be in any way a
debt or liability of the Commonwealth or any political subdivision thereof,
except the non-recourse obligation of the Issuer, and shall not create or
constitute any indebtedness, liability or obligation of the Commonwealth or of
any political subdivision thereof, except the non-recourse obligation of the
Issuer, either legal, moral or otherwise.  The Bond does not now and shall never
constitute a charge against the general credit of the Issuer.
 
SECTION 2.5   No Conflict or Violation.
 
The execution and delivery of this Agreement and the Bond and compliance with
the provisions thereof, will not conflict with or constitute on the part of the
Issuer a violation of the Constitution of the Commonwealth or violation, breach
of or default under its By-Laws or any statute, indenture, mortgage, deed of
trust, note agreement or other agreement or instrument to which the Issuer is a
party or by which the Issuer is bound, or, to the knowledge of the Issuer, any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Issuer or any of its activities or properties, and all
consents, approvals, authorizations and orders of governmental or regulatory
authorities which are required to be obtained by the Issuer for the consummation
of the transactions contemplated thereby have been obtained.
 
 
9

--------------------------------------------------------------------------------


 
SECTION 2.6   Litigation.
 
There is no action, suit, proceeding or investigation at law or in equity or
before or by any court, public board or body pending or threatened against or
affecting the Issuer, or, to the best knowledge of the Issuer, any basis
therefor, wherein an unfavorable decision, ruling or finding would adversely
affect the transactions contemplated hereby, or which in any way would contest
or adversely affect the validity of the Bond or this Agreement or the power of
the Issuer for the issuance of the Bond, the validity of the Resolution, the
validity of, or power of the Issuer to execute and deliver, any agreement or
instrument to which the Issuer is a party and which is used or contemplated for
use in consummation of the transactions contemplated hereby or the right of the
Issuer to finance the Project.
 
SECTION 2.7   No Repeal.
 
No authority or proceedings for the issuance of the Bond or documents executed
in connection therewith has been repealed, revoked, rescinded or superseded.
 
SECTION 2.8   Limitations on the Representation and Warranties of the Issuer.
 
The Issuer makes no representation as to (a) the financial position or business
condition of the Borrower, (b) the value of the Project Facilities or any
Collateral, or their suitability for any particular purpose or (c) the
correctness, completeness or accuracy of any of the statements, materials
(financial or otherwise), representations or certifications furnished or to be
made by the Borrower in connection with the sale or transfer of the Bond, the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------


 
ARTICLE 3.
BORROWER REPRESENTATIONS
 
 
The Borrower represents and warrants as follows:
 
SECTION 3.1   Organization and Existence.
 
The Borrower is a corporation duly organized and existing in good standing under
the laws of the Commonwealth of Pennsylvania, with full power and legal right to
enter into the Borrower Financing Documents and to perform its obligations
thereunder.  The making and performance by the Borrower of its obligations under
this Agreement have been duly authorized by proper corporate action.
 
SECTION 3.2   Consents.
 
No authorization, consent, approval, license, exemption by or filing or
registration with any court or governmental department, commission, board
(including the Board of Governors of the Federal Reserve System), bureau, agency
or instrumentality is or will be necessary for the valid execution, delivery or
performance by the Borrower of any Borrower Financing Document.
 
SECTION 3.3   No Conflict or Violation.
 
The execution and delivery of the Borrower Financing Documents and the
consummation of the transactions contemplated thereby does not conflict with or
cause or constitute a breach of or default under any bond, contract, indenture,
agreement or other instrument to which the Borrower is a party or by which it or
its property is bound.
 
SECTION 3.4   Litigation or Proceedings.
 
There is no action, suit, proceeding or investigation at law or in equity before
or by any court, arbitration board or tribunal, public board or body pending or,
to the best knowledge of the Borrower, threatened against or affecting the
Borrower, or, to the best knowledge of the Borrower, any basis therefor, wherein
an unfavorable decision, ruling or finding would (i) adversely affect in a
material way the transactions contemplated by the Borrower Financing Documents,
or any other agreement or instrument to which the Borrower is a party, which is
used or contemplated for use in the consummation of the transactions
contemplated by the Borrower Financing Documents, or (ii) adversely affect the
exemption of interest on the Bond from federal income taxation or any state
tax-exemption applicable thereto, or (iii) adversely affect in any material way
the operations, financial condition, earnings, prospects or assets of the
Borrower except as disclosed in SEC Reports.
 
SECTION 3.5   Legal and Binding Obligation.
 
Each of the Borrower Financing Documents is a legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms
except as the same may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting the enforcement of creditors'
rights generally and except to the extent that the enforceability thereof may be
limited by the application of general principles of equity.
 
SECTION 3.6   ERISA.
 
Each employee benefit plan as to which the Borrower may have any liability
complies in all
 
 
11

--------------------------------------------------------------------------------


 
material respects with all applicable provisions of ERISA, including minimum
funding requirements, and (i) no “prohibited transaction” (as defined under
ERISA) has occurred with respect to any such plan, (ii) no “reportable event”
(as defined under Section 4043 of ERISA) has occurred with respect to any such
plan which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Section 4042 of ERISA, (iii) the Borrower has not withdrawn
from any such plan or initiated steps to do so, and (iv) no steps have been
taken to terminate any such plan.
 
SECTION 3.7         Indebtedness.
 
The Borrower is not liable to any Person for indebtedness for money borrowed
that is not disclosed in the SEC Reports or has been otherwise disclosed in
writing to the Bank.
 
SECTION 3.8         Contingent Liabilities.
 
There are no suretyship agreements, guarantees or other contingent liabilities
of the Borrower that are not disclosed in the SEC Reports or on the financial
statements heretofore provided to the Bank or as otherwise disclosed in writing
to the Bank, other than guarantees and indemnification covenants given by the
Borrower in the ordinary course of business.
 
SECTION 3.9         Investment Company Act.
 
The Borrower is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 3.10       Federal Reserve Regulations.
 
No indebtedness that is required to be, or will be, reduced or retired from the
proceeds of the Bond was incurred for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System (12 C.F.R. 221, as amended), and the Borrower does
not own or have any present intention to acquire any such margin stock.
 
SECTION 3.11       Payment of Taxes.
 
Except for such amounts as the Borrower is contesting in good faith through
proper proceedings, the Borrower has filed or caused to be filed all federal,
state and local tax returns which are required to be filed, and has paid or
caused to be paid all taxes as shown on said returns or on any assessment
received by it, to the extent that such taxes have become due.
 
SECTION 3.12       No Default
 
The Borrower is not in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which it is bound, to the extent such
default would result in a materially adverse impact on the financial position or
condition of the Borrower.
 
SECTION 3.13       SEC Reports.
 
As of their respective filing dates, the SEC Reports were prepared in all
material respects in accordance with the requirements of the Securities Act or
the Exchange Act, as the case may be. The audited consolidated financial
statements and unaudited interim financial statements of the Borrower included
in the SEC Reports have been prepared in accordance with GAAP applied on a
consistent basis
 
 
12

--------------------------------------------------------------------------------


 
(except as may be indicated therein or in the notes thereto) and fairly present,
in all material respects, the financial position of the Borrower as at the dates
thereof and the results of its operations and cash flows for the periods then
ended subject, in the case of the unaudited interim financial statements, to
normal year-end adjustments and any other adjustments described in such
financial statements.
 
SECTION 3.14       Title; Encumbrances.
 
Except as otherwise disclosed in writing to the Bank, the Borrower has good and
indefeasible title to, or a valid and binding leasehold in, all of its
properties and assets.  The Collateral is not subject to any Lien.
 
SECTION 3.15       Tax Status of Bond.
 
The Borrower has not taken any action and knows of no action that any Person has
taken or intends to take, and will not take or permit any Person to take, which
would cause interest on the Bond to be includable in the gross income of the
Bank for federal income tax purposes.
 
SECTION 3.16       Environmental Laws.
 
The Borrower, to the best of its knowledge, is in compliance, in all material
respects, with all Environmental Laws (as defined below), including, without
limitation, all Environmental Laws in jurisdictions in which the Borrower owns
or operates, or has owned or operated, a facility or site, stores Collateral,
arranges or has arranged for disposal or treatment of hazardous substances,
solid waste or other waste, accepts or has accepted for transport any hazardous
substances, solid waste or other wastes or holds or has held any interest in
real property or otherwise.  Except as disclosed to the Bank in writing, no
litigation, action, proceeding, inquiry, request for information, administrative
action or overt investigation arising under, relating to or in connection with
any Environmental Law is pending or, to the best knowledge of the Borrower,
threatened against the Borrower, any real property which the Borrower holds or
has held an interest or any past or present operation of the Borrower.  No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or to the best knowledge of the Borrower, has occurred
which has not been remediated, on, under or to any real property in which the
Borrower holds any interest or performs any of its operations, in violation of
any Environmental Law.  As used in this Section, "Environmental Laws" means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority  concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.
 
SECTION 3.17       No False Statements.
 
As of the date hereof, neither any Borrower Financing Document nor any other
document, certificate or statement furnished to the Issuer or the Bank by or on
behalf of the Borrower contains any untrue statement of a material fact with
respect to the Borrower or omits to state a material fact with respect to the
Borrower necessary in order to make the statements contained herein and therein
not misleading.  It is specifically understood by the Borrower that all such
statements, representations and warranties shall be deemed to have been relied
upon by the Issuer as an inducement to make the Loan and issue the Bond and by
the Bank to purchase the Bond.
 
 
 

 
13

--------------------------------------------------------------------------------


 
ARTICLE 4.
BANK REPRESENTATIONS
 
The Bank represents and warrants as follows:
 
SECTION 4.1         Independent Investigation.
 
The Bank has made an independent investigation and evaluation of the financial
position and business condition of the Borrower and the value of the Project,
the Collateral and the Mortgaged Property or has caused such investigation and
evaluation of the Borrower and the Project to be made by Persons it deems
competent to do so.  All information relating to the business and affairs of the
Borrower that the Bank has requested in connection with the transactions
referred to herein have been provided to the Bank.  The Bank hereby expressly
waives the right to receive such information from the Issuer and relieves the
Issuer of any liability for failure to provide such information or for the
inclusion in such information or in any of the documents, representations or
certifications to be provided by the Borrower under this Agreement of any untrue
fact or for the failure therein to include any fact.
 
SECTION 4.2         Purchase for Own Account.
 
The Bank is purchasing the Bond for its own account, with the purpose of
investment and not with the intention of distribution or resale thereof.  The
Bond will not be sold unless registered in accordance with the rules and
regulations of the Securities and Exchange Commission or unless the Issuer is
furnished with an opinion of Counsel or a "No Action" letter from the Securities
and Exchange Commission that such registration is not required.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
14

--------------------------------------------------------------------------------


 
ARTICLE 5.
THE BOND
 
 
SECTION 5.1         Form; Amount and Terms.
 
(a) In order to provide funds for the Project, the Bond is hereby authorized to
be issued in the aggregate principal amount of $4,000,000, and shall be issued
as a fully registered Bond, without coupons, substantially in the form set forth
as Exhibit "A" hereto, with appropriate insertions and deletions.  The Bond
shall be issued in a single denomination equal to the entire outstanding
principal amount thereof.
 
(b) The Bond shall mature on April 6, 2021, shall be subject to optional and
mandatory redemption prior to maturity as provided in Section 6.1 hereof and in
the Bond and shall bear interest from and including the date thereof, or from
the most recent Interest Payment Date to which interest has been fully paid or
provided, until payment of the principal thereof shall have been made in
accordance with the provisions thereof.  Principal of and interest on the Bond
shall be paid as provided for in the form thereof set forth as Exhibit "A"
hereto and made a part hereof, and as otherwise set forth in this Agreement.
 
SECTION 5.2         Payment and Dating of the Bond.
 
Principal of the Bond shall be payable to the Bank upon presentation and
surrender of the Bond at the principal office of the Borrower on the maturity
date shown thereon unless previously redeemed by the Issuer pursuant to Section
6.1 hereof.  Interest on the Bond shall be payable on each Interest Payment Date
in the manner provided in Section 8.1(c) hereof.  The Bond shall bear interest
on overdue principal and, to the extent permitted by law, on overdue interest,
at the Base Rate plus 2%. Payment as aforesaid shall be made in such coin or
currency of the United States of America as, at the respective times of payment,
shall be legal tender for the payment of public and private debts.  Any payment
of interest or principal on the Bond that is due on a day that is not a Business
Day shall be due on the next succeeding Business Day.
 
The Bond shall be dated the date of delivery thereof.
 
SECTION 5.3         Execution
 
(a) The Bond shall be executed on behalf of the Issuer by its Chairman or Vice
Chairman by his or her manual or facsimile signature, and the corporate seal of
the Issuer or a facsimile thereof shall be impressed thereon or affixed thereto
and attested by its Secretary or Assistant Secretary by his or her manual or
facsimile signature.  In case any officer whose signature (or facsimile thereof)
shall appear on the Bond shall cease to be such officer before the delivery of
the Bond, such signature or such facsimile shall nevertheless be valid and
sufficient for all purposes, the same as if such officer had remained in office
until delivery.
 
(b) The Bond shall not be valid or obligatory for any purpose unless and until
the Certificate of Authentication attached thereto shall have been duly executed
by the Borrower.  The executed certificate of the Borrower upon the Bond shall
be conclusive evidence that the Bond has been authenticated and delivered
hereunder.  The Borrower is hereby authorized and empowered to authenticate the
Bond on the date of execution hereof and to deliver the Bond to the Bank thereof
upon receipt of the purchase price therefor in accordance with Section 7.3
hereof.
 
15

--------------------------------------------------------------------------------



ARTICLE 6.
REDEMPTION OF BOND BEFORE MATURITY
 
SECTION 6.1         Redemption of the Bond.
 
(a)   Optional Redemption; Notice.  The Bond shall be subject to optional
redemption by the Issuer, at the written direction of the Borrower, in whole or
in part (but if in part in the principal amount of $100,000 or integral
multiples of $5,000 in excess thereof), on any date at a price equal to 100% of
the principal amount thereof to be redeemed, together with accrued interest to
the date of redemption.  The Borrower shall provide the Bank with notice of the
date of any optional redemption pursuant to this Section 6.1(a) and the
principal amount of the Bond to be redeemed by first-class mail, postage
prepaid, sent at least fifteen (15) days before such redemption date to the Bank
at the registered address of the Bank appearing in this Agreement as of the
close of business on the Business Day prior to such mailing.  On each such
redemption date, payment of the redemption price having been made to the Bank as
provided herein and in the Bond, the Bond or the portion thereof so called for
redemption shall become due and payable on the redemption date and interest
shall cease to accrue thereon from and after the redemption date. Any amounts
applied to an optional redemption shall reduce the mandatory scheduled
redemption obligations of the Issuer described below in the order selected by
the Borrower and approved by the Bank (or in the absence of such approval in
inverse order of payment obligations).
 
(b)   Mandatory Scheduled Redemption.  The Outstanding principal of the Bond
shall be redeemed in part by the Issuer in 60 equal quarter-annual installments
commencing on July 3, 2006, and payable thereafter on each Interest Payment
Date, at a redemption price equal to 100% of the principal amount thereof to be
redeemed, without premium; provided, however, that the Bank and the Borrower,
with notice to the Issuer, may agree to a different schedule of principal
amortization provided that (1) no such schedule shall provide for the deferral
of the payment of any principal on the Bond beyond the final maturity date
thereof, and (2) prior to the effectiveness of such schedule there shall be
delivered to the Bank and the Issuer an opinion of Bond Counsel to the effect
that the adoption of such schedule will not cause interest on the Bond to no
longer by excluded from gross income for Federal income tax purposes.
 
(c)   Mandatory Redemption at Option of Bank.  At any time on or after June 1,
2012, all or any portion of this Bond shall be redeemed by the Issuer, in whole
or in part (but if in part in the principal amount of $100,000 or integral
multiples of $5,000 in excess thereof) at a redemption price equal to 100% of
the principal amount thereof plus accrued interest to the date of redemption,
upon not less than 180 days written demand, in the form attached as Exhibit "B"
to the Agreement, of the Bank, with a copy to the Issuer.  The Bond, or any
portion thereof, shall be redeemed, and the redemption of this Bond shall be
paid to the owner of this Bond, on the date specified by the Bank. However, if
the Bank shall demand the redemption of this Bond in whole pursuant to this
paragraph, the Borrower shall have the right to purchase this Bond on any date
after the date of the Bank's written demand and prior to the next Business Day
preceding the date of the proposed redemption, at a purchase price equal to 100%
of the principal amount of this Bond, together with accrued interest to the date
of purchase.
 
Notwithstanding the foregoing, if, prior to the date of redemption otherwise
specified in accordance with this subsection, the Borrower shall cause to be
delivered to the Bank a Letter of Credit, in form and substance reasonably
satisfactory to the Bank, the Bond shall not be subject to mandatory prepayment
on the date specified by the Bank, and thereafter, so long as such Letter of
Credit shall be in effect, the Bank shall have no right to demand the prepayment
of the Bond pursuant to this subsection.
 
 
16

--------------------------------------------------------------------------------


 
(d)   Mandatory Redemption Upon Determination of Taxability.  On the date of the
occurrence of a Determination of Taxability the Bond shall be called for
redemption on the date selected by the Borrower, but not more than ninety (90)
days following the date of the occurrence of the Determination of Taxability, at
a redemption price equal to 100% of the Outstanding principal amount thereof
plus accrued interest to the date of redemption.
 
If there shall have occurred a Determination of Taxability and the Borrower
shall fail to give notice thereof within thirty (30) days or shall fail to
select a date within ninety (90) days of the date of the occurrence of the
Determination of Taxability for the redemption of the Bond as provided in this
Section 6.1(e), the Issuer shall call the Bond for redemption on the date ninety
(90) days following the date of the occurrence of the Determination of
Taxability.
 
The Issuer or the Borrower, on behalf of the Issuer, shall provide the Bank with
notice of the date of a redemption pursuant to this Section 6.1(e) and the
principal amount of the Bond to be redeemed by first-class mail, postage
prepaid, sent at least fifteen (15) days before such redemption date to the Bank
at the address of the Bank appearing in this Agreement as of the close of
business on the Business Day prior to such mailing.  On each such redemption
date, payment or provision for payment of the redemption price having been made,
the Bond or the portion thereof so called for redemption shall become due and
payable on the redemption date, and interest shall cease to accrue thereon from
and after the redemption date.
 
(e)   Breakage Fees Upon Redemption.  Upon any redemption of the Bond other than
pursuant to paragraph (b) above, the Borrower shall pay to Bank, concurrently
therewith, a "breakage fee" equal to the excess, if any, of (A) the amount of
interest which otherwise would have accrued on the principal amount so repaid
for the period from the date of such repayment to the end of the current
quarterly interest period for such amount at the applicable rate of interest for
such amount provided for herein over (B) the interest component of the amount
the Bank would have bid in the London interbank market for Dollar deposits of
leading lenders and amounts comparable to such principal amount and with
maturities comparable to such period (it being conclusively presumed for such
purpose that Bank shall have purchased funds at the LIBOR Rate (as defined in
the Bond).
 
(f)   Payment Upon Redemption or Prepayment.  Payment in respect of the
redemption or prepayment of the Bond shall be made by the Borrower by wire
transfer of immediately available funds to the bank account specified by the
Bank.  Except in the event of the redemption of the Bond in its entirety, any
such redemption shall be made without surrender of the Bond by the Bank for
payment, provided that the Borrower's records of such payment shall be
conclusive and binding on the Bank, absent manifest error.
 
 
 
 
 
 
 
 
 

 
17

--------------------------------------------------------------------------------


 
ARTICLE 7.
ISSUE OF BOND
 
SECTION 7.1         Sale and Purchase of the Bond; Loan of Proceeds; Application
of Proceeds.
 
In order to provide funds for the payment of the costs of the Project, the
Issuer agrees to issue the Bond, concurrently with the execution and delivery
hereof, and to sell the Bond to the Bank.  The Bank shall purchase the Bond at a
purchase price of 100% of the principal amount thereof in accordance with the
terms and conditions hereof.  The proceeds of the Bond are hereby loaned to the
Borrower to be applied to pay Project Costs in accordance with Section 7.3
below.
 
SECTION 7.2         Delivery of the Bond.
 
The Issuer will issue and deliver the Bond to the Bank upon payment of the
purchase price therefor and the execution and delivery to the Bank of the
following:
 
(a)   Copies of the proceedings of the Issuer relating to the issuance of the
Bond duly certified by an Authorized Officer of the Issuer;
 
(b)   A written certificate by an authorized officer of the Borrower as to the
names and signa­tures of the officers of the Borrower authorized to sign this
Agreement and the other documents or certificates of the Borrower to be executed
and delivered pursuant hereto.  The Bank may conclusively rely on, and be
protected in acting upon, such certificate until it shall receive a further
certificate by the Secretary or an Assistant Secretary of the Borrower amending
the prior certificate;
 
(c)   A copy of the resolutions of the Board of the Borrower certified by the
Secretary or Assistant Secretary thereof authorizing and approving the execution
and delivery of this Agreement and all other documents delivered pursuant to
this Agreement, and such other corporate documents and records as the Bank may
reasonably request;
 
(d)   Original executed counterparts of this Agreement, each Security Document,
the Tax Agreement and other appropriate documents;
 
(e)   Opinions in form and substance satisfactory to the Issuer and the Bank
dated as of the date of the closing of (i) Counsel for the Issuer, (ii) Bond
Counsel and (iii) Counsel for the Borrower;
 
(f)   Evidence satisfactory to the Bank of the maintenance by the Borrower of
insurance as required by Section 11.12 hereof and as required by each Security
Document;
 
(g)   A report of title, in form reasonably satisfactory to the Bank, indicating
the absence of any liens or encumbrances with respect to the real property
subject to the Mortgage other than Permitted Encumbrances;
 
(h)   Evidence satisfactory to the Bank of the filing of all UCC-1 financing
statements required to perfect the liens and security interests created under
the Security Agreement and the assignment by the Issuer to the Bank of its
rights hereunder in accordance with Section 10.6 hereof or as necessary to
confirm the continuing priority of any lien granted by the Borrower with respect
to any of the Collateral; and
 
 
18

--------------------------------------------------------------------------------


 
(i)   Other customary closing certificates and documents as may reasonably be
required by the Bank, the Issuer or by Bond Counsel.
 
SECTION 7.3         Disposition of Proceeds of the Bond.
 
Upon the issuance and sale of the Bond in accordance with Article 7 hereof, the
Bank shall make one or more advances of the purchase price therefor, in
increments of $100,000 or integral multiples of $5,000 in excess thereof, upon
requisition of the Borrower in the form attached hereto as Exhibit "C" hereto;
provided, however, that (a) certain costs of the Project previously paid by the
Borrower or due and payable on the date hereof, including costs of issuing the
Bond in an amount not greater than 2% of the principal amount thereof advanced,
shall be paid to or upon the order of the Borrower as provided in a closing
statement signed by the Borrower and delivered in connection with the sale and
delivery of the Bond, and (b) nothing herein shall obligate the Bank to (i)
advance funds more frequently than once in each month, (ii) advance such amounts
so long as any Event of Default (or any event which with the passage of time or
the giving of notice or both would be an Event of Default) shall have occurred
or at any time after the Bank shall have demanded redemption of the Bond in
accordance with Section 6.1(c) hereof or to advance amounts after July 3, 2006,
or (iii) verify the truth or accuracy of any of the information included in any
such requisition.
 
The Issuer shall have the right to receive, upon written request to the Bank, a
record of requisitions for advances hereunder.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------



ARTICLE 8.
LOAN PAYMENTS AND ADDITIONAL SUMS
 
SECTION 8.1         Loan Payments.
 
(a)   The Borrower shall pay to the Bank, on behalf of the Issuer, the following
sums as loan payments hereunder at the following times, in immediately available
funds:
 
(i)   on each Interest Payment Date during the term of this Agreement, an amount
which is sufficient to pay the interest then due on the Bond.  The amount of
interest due shall be determined by the Bank and communicated in such manner as
the Bank and the Borrower shall mutually agree;
 
(ii)   on the maturity date of the Bond, the principal amount thereof then
maturing; and
 
(iii)   on the redemption dates established for the Bond to be redeemed pursuant
to Section 6.1 hereof (if any), an amount equal to the redemption price due on
such date.
 
(b)   In any event, the sum of the loan payments payable under this Section 8.1
shall be sufficient to pay the total amount due with respect to such principal
and redemption price of and interest (including but not limited to interest and
late charges payable pursuant to the Bond on any overdue amount) on the Bond, as
and when due, and the Borrower shall forthwith pay any deficiency to the
Bank.  If at any time the Bond has been fully paid and discharged within the
meaning of the terms hereof, the Borrower shall not be obligated to make any
further payments under this Section.
 
(c)   Payment by the Borrower of the loan payments set forth above shall be made
by bank wire transfer in immediately available funds to such account of the Bank
as the Bank shall designate or by debit of a deposit account maintained by the
Borrower with the Bank, in either case as the Bank and the Borrower shall agree.
 
SECTION 8.2         Payment of Fees, Charges and Expenses.
 
(a)   The Borrower shall pay to, or upon the order of, the Issuer, upon request
of the Issuer, such amounts required to pay the Issuer's customary
administrative fees and to pay or reimburse its reasonable administrative
expenses in connection with the making by the Issuer of the Loan to the Borrower
of the proceeds of the Bond and all other services or actions of the Issuer in
connection with this Agreement, as presented to the Borrower at the closing.
 
(b)   The Borrower (1) will reimburse the Bank on demand for the reasonable
costs and expenses of the Bank in connection with the preparation, execution,
issuance and delivery of this Agreement, the Bond, the Security Documents and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of Counsel with respect thereto) as
presented to the Borrower at the closing, and (2) will reimburse the Bank on
demand for the reasonable costs and expenses, if any, of the Bank in connection
with the enforcement of this Agreement and the Bond (including the reasonable
fees and out-of-pocket expenses of Counsel with respect thereto).
 
 
20

--------------------------------------------------------------------------------


 
SECTION 8.3         Maintenance of Loan Account.
 
The Bank shall open and maintain on its books a loan account (the “Loan
Account”) with respect to advances made, repayments, prepayments, the
computation and payment of interest and fees and the computation and final
payment of all other amounts due and sums paid to the Bank under this Agreement
and the Bond.  Unless the Borrower objects in writing to the information
contained in a statement delivered to the Borrower by the Bank regarding the
Loan Account within thirty (30) days of receipt of such statement, the
information contained in such statement and in the Loan Account will, absent
manifest error, be conclusive and binding on the Borrower as to the amount at
any time due to the Bank from the Borrower under this Agreement and from the
Issuer to the Bank under the Bond.  The Issuer shall have the right to receive
copies of all statements of the Bank with respect to the Loan Account upon its
written request to the Bank.
 
SECTION 8.4         Repayment.
 
After payment in full of all sums due hereunder, the Bond shall be marked “paid
in full” but retained by the Bank until the regular limitations period within
which the Internal Revenue Service may claim the interest payable pursuant to
the Bond to be not exempt from federal income taxes has elapsed without such
claim being made.  Notwithstanding such marking of the Bond or its return by the
Bank, the Borrower shall remain liable for payment of sums, if any, required to
be paid under this Agreement.
 
SECTION 8.5         No Abatement or Setoff.
 
The Borrower shall pay all loan payments and all additional sums required
hereunder without suspension or abatement of any nature, notwithstanding that
all or any part of the Borrower's facilities shall have been wholly or partially
destroyed, damaged or injured and shall not have been repaired, replaced or
rebuilt.  So long as any portion of the Bond remains Outstanding, the obligation
of the Borrower to pay all sums due from the Borrower hereunder shall be
absolute and unconditional for which the Borrower pledges its full faith and
credit and shall not be suspended, abated, reduced, abrogated, waived,
diminished or otherwise modified in any manner or to any extent whatsoever,
regardless of any rights of setoff, recoupment or counterclaim that the Borrower
might otherwise have against the Issuer, the Bank or any other party or parties
and regardless of any contingency, act of god, event or cause whatsoever and
notwithstanding any circumstances or occurrence that may arise or take place
after the date hereof, including but without limiting the generality of the
foregoing:
 
(a)           any damage to or destruction of any part or all of the Borrower's
facilities, including the Project Facilities;
 
(b)           the taking or damaging of any part or all of the Borrower's
facilities, by any public authority or agency in the exercise of the power of or
in the nature of eminent domain or by way of a conveyance in lieu of such
exercise or otherwise;
 
(c)           any assignment, novation, merger, consolidation, or transfer of
assets, whether with or without the approval of the Issuer;
 
(d)           any failure of the Issuer to perform or observe any agreement or
covenant, whether express or implied, or any duty, liability or obligation
arising out of or in connection with this Agreement and the Bond;
 
(e)           any act or circumstances that may constitute an eviction or
constructive eviction;
 
21

--------------------------------------------------------------------------------


 
(f)           failure of consideration, failure of title or commercial
frustration;
 
(g)           any change in the tax laws or other laws of the United States or
of any state or other governmental authority; or
 
(h)           any determination that the Bond or the interest payable thereon is
subject to Federal taxation.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
22

--------------------------------------------------------------------------------


 
ARTICLE 9.
<Reserved>
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
23

--------------------------------------------------------------------------------


 
ARTICLE 10.
COVENANTS AND AGREEMENTS OF ISSUER
 
 
SECTION 10.1       Payment of the Bond.
 
The Issuer covenants that it will promptly pay, or cause to be paid, the
principal and redemption price of and interest on the Bond at the places, on the
dates and in the manner provided herein and in the Bond according to the true
intent and meaning thereof, but only from the amounts payable by the Borrower
under this Agreement.  It is hereby acknowledged and agreed that the Bond is a
special obligation of the Issuer payable as above provided, shall not be in any
way a debt or liability of the Commonwealth or any political subdivision
thereof, except the non-recourse obligation of the Issuer, and shall not create
or constitute any indebtedness, liability or obligation of the Commonwealth or
any political subdivision thereof, except the non-recourse obligation of the
Issuer, either legal, moral or otherwise.  The Bond does not now and shall never
constitute a charge against the general credit of the Issuer.
 
SECTION 10.2       Bond Not to Become Taxable.
 
The Issuer hereby covenants that, notwithstanding any other provision of this
Agreement or any other instrument, it will not make any investment or other use
of the proceeds of the Bond which, if such investment or use had been reasonably
expected on the date of issue of the Bond, would cause the Bond to be "arbitrage
bonds" under Section 148 of the Code and the regulations promulgated thereunder;
that it will comply with the requirements of such Section 148 and regulations
throughout the term of the Bond; and that it will not take or omit to take any
action over which it has control, which action or omission, as the case may be,
would impair the exclusion from gross income for federal income tax purposes of
the interest on the Bond.  The terms and provisions of the Tax Agreement are
hereby incorporated by reference.
 
SECTION 10.3       Performance of Covenants.
 
The Issuer covenants that it will faithfully perform at all times all covenants,
undertakings, stipulations and provisions contained in this Agreement, in the
Bond and in all proceedings of the Issuer pertaining thereto.
 
SECTION 10.4       Priority of Pledge.
 
The pledge herein made of certain payments made by the Borrower hereunder shall
at no time be impaired by the Issuer and such payments shall not otherwise be
pledged and no Persons shall have any rights with respect thereto except as
provided herein.
 
SECTION 10.5       Rights Under Agreement.
 
The Issuer and the Borrower agree that the Bank may, as owner of the Bond, in
its own name or to the extent permitted by law in the name of the Issuer,
enforce all rights of the Issuer and all obligations of the Borrower under and
pursuant to this Agreement (except the Reserved Rights of the Issuer, and the
obligations of the Borrower related thereto, that are not assigned for the
benefit of the Bank as specified in Section 10.6 hereof) for and on behalf of
the Bank, whether or not the Issuer is in default hereunder.
 
SECTION 10.6       Assignment to Bank; Security Agreement.
 
(a)   As security for the performance of the Issuer's obligations hereunder and
with respect to the Bond, the Issuer hereby pledges, assigns and conveys to the
Bank, and grants to the Bank a security
 
24

--------------------------------------------------------------------------------


 
interest in, all right, title and interest of the Issuer in and to this
Agreement, and all sums payable in respect of the indebtedness of the Borrower
evidenced hereby, other than the Reserved Rights of the Issuer.  The Issuer
directs that all payments by the Borrower hereunder (except for payments to the
Issuer pursuant to Sections 8.2 or 15.6 hereof) be paid directly to the
Bank.  If, notwithstanding these arrangements, the Issuer shall receive any such
payments, the Issuer shall immediately pay over the same to the Bank.
 
(b)   The Borrower consents to such assignment and, except as otherwise provided
in subsection (a) hereof, agrees to pay all amounts payable hereunder directly
to the Bank.
 
SECTION 10.7       Instruments of Further Assurance.
 
The Issuer covenants that it will do, execute, acknowledge and deliver or cause
to be done, executed, acknowledged and delivered, such agreements supplemental
hereto and such further acts, instruments and documents as the Bank may
reasonably require for the better assuring, transferring, conveying, pledging
and assigning to the Bank the rights assigned hereby for the payment of the
principal or redemption price of and interest on the Bond.
 
SECTION 10.8       Continued Existence, etc.
 
The Issuer agrees that it will do or cause to be done in a timely manner all
things necessary to preserve and keep in full force and effect its existence so
long as the Bond remains Outstanding and to carry out the terms of this
Agreement.
 
SECTION 10.9       General Compliance with All Duties.
 
The Issuer shall faithfully and punctually perform all duties, with respect to
the Project required by the Constitution and laws of the Commonwealth, and by
the terms and provisions of this Agreement.
 
SECTION 10.10     Arbitrage Bond Covenant
 
The Issuer hereby covenants to abide by the representations and agreements made
by the Issuer in the Tax Agreement, the terms and provisions of which are herein
incorporated by reference.
 
SECTION 10.11     Enforcement of Duties and Obligations of the Borrower.
 
The Issuer may, and at the written direction of the Bank shall, take any legally
available action to cause the Borrower to fully perform all duties and acts and
fully comply with the covenants of the Borrower imposed by this Agreement in the
manner and at the times provided therein.  So long as no Event of Default
hereunder shall have occurred and be continuing, the Issuer may exercise all its
rights under this Agreement, but the Issuer shall not, without the consent of
the Bank, amend any of the same so as to diminish the amounts payable thereunder
or otherwise so as to adversely affect the Issuer's or the Borrower's ability to
perform its covenants under this Agreement.
 
SECTION 10.12     Inspection of Books.
 
The Issuer covenants and agrees that all books and documents in its possession
relating to the Project and the Bond shall at all reasonable times be open to
inspection by such accountants or other agents as the Bank or the Borrower may
from time to time designate.
 
 
25

--------------------------------------------------------------------------------


 
SECTION 10.13     Filing and Recording.
 
The Issuer, as directed by the Bank, shall cause all documents, statements,
memoranda or other instruments to be registered, filed or recorded in such
manner and at such places as may be required by law fully to protect the
security of the Bank and the right, title and interest of the Bank in and to any
moneys or securities held hereunder or any part thereof (including any
refilings, continuation statements or such other documents as may be required).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
26

--------------------------------------------------------------------------------


 
ARTICLE 11.

COVENANTS OF THE BORROWER
 
SECTION 11.1       Maintenance and Operation of Project Facilities.
 
The Borrower shall cause the Project Facilities to be maintained in good
condition, subject to ordinary wear and tear.  This covenant shall not require
the Borrower to operate any portion of the Project Facilities after it is no
longer economic to do so.
 
SECTION 11.2       Completion of Project.
 
No funds of the Issuer, other than the proceeds of the sale of the Bond, shall
be available to pay any of the costs of the Project.  To the extent amounts up
to the principal amount of the Bond advanced by the Bank are insufficient to
complete the Project, the Borrower shall use its own funds to complete the
Project, and in such event the Borrower will not be entitled to any
reimbursement from the Issuer or the Bank, nor will it be entitled to any
diminution in or postponement of its payments hereunder.  The Borrower hereby
covenants that in the acquisition, construction, equipping, maintenance,
improvement and operation of the Project Facilities, the Borrower shall at all
times comply in all material respects with all applicable building, zoning and
land use, environmental protection, sanitary and safety and other laws, rules
and regulations and shall not permit a nuisance thereon; but it shall not be a
breach of this Section if the Borrower fails to comply with such laws, rules and
regulations during any period in which the Borrower shall in good faith be
diligently contesting the validity thereof but only so long as such contest does
not adversely affect the security for the Bond. Completion of the Project shall
be evidenced by the filing with the Bank and the Issuer of a certificate signed
by the Borrower stating that the Project has been substantially completed and
setting forth any costs of the Project then remaining to be paid.
 
SECTION 11.3       Bond Not to Become Taxable.
 
The Borrower hereby covenants to the Issuer and to the Bank that,
notwithstanding any other provision of this Agreement or any other instrument,
it will not make any investment or other use of the proceeds of the Bond which,
if such investment or use had been reasonably expected on the date of issue of
the Bond, would cause the Bond to fail to qualify as a “qualified small issue
bond” as defined in Section 144(a) of the Code or to be "arbitrage bond" under
Section 148 of the Code and the regulations promulgated thereunder; that it will
comply with the requirements of Sections 103 and 141 through 150 of the Code and
any regulations applicable thereto throughout the term of the Bond; and that it
will not take or omit to take any action over which it has control, which action
or omission, as the case may be, would impair the exclusion from gross income
for federal income tax purposes of the interest on the Bond.  The terms and
provisions of the Tax Agreement are hereby incorporated by reference.
 
SECTION 11.4       Deficiencies in Revenues.
 
If for any reason amounts paid by the Borrower hereunder would not be sufficient
to make payments of principal of and interest on the Bond when and as the same
shall become due and payable at maturity or otherwise, the Borrower will pay
promptly the amounts required from time to time to make up any such deficiency.
 
SECTION 11.5       Books and Records; Financial Statements and Other
Information.
 
The Borrower covenants that it shall keep proper books of record and account in
which full, true and correct entries will be made of all dealings or
transactions of or in relation to the business and financial
 
 
27

--------------------------------------------------------------------------------


 
affairs of the Borrower, in accordance with GAAP.  The Bank and its duly
authorized agents shall have the right at all reasonable times to examine and
make copies of the books and records of the Borrower.  The Borrower shall
furnish to the Bank the following:
 
(a)   Within ninety (90) days after the last day of each fiscal year of the
Borrower, the Borrower shall furnish a copy of the annual audited consolidated
and consolidating financial statements of the Borrower prepared in accordance
with GAAP which shall be accompanied by an unqualified audit report of the
Borrower's independent  public accountants, who shall be reasonably acceptable
to the Bank, which report and opinion shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of the audit;
 
(b)   Within forty-five (45) days of the end of each fiscal quarter, the
Borrower shall furnish (i) a copy of the Borrower's unaudited consolidated and
consolidating financial statements for Borrower for such quarter and for the
fiscal year to date, including a balance sheet, income statement and statement
of cash flows, and (ii) a letter of the chief executive officer or chief
financial officer of the Borrower to the effect that, in the opinion of such
officer (A) such unaudited financial statements have been prepared in accordance
with GAAP applied on a basis consistent with the Borrower's annual financial
statements and reflect all eliminations and adjustments (consisting only of
normal recurring adjustments, except as noted in such letter) necessary for a
fair presentation of the Borrower's financial position and results of operation
for such quarter and the year to date;
 
(c)   Together with each annual or quarterly financial statements described in
(a) and (b) above (or, if applicable, as provided in (d) below), the Borrower
shall furnish a letter of the chief executive officer or chief financial officer
of the Borrower to the effect that to the best of his or her knowledge, no event
has occurred which constitutes or would, with the passage of time or the giving
of notice or both, constitute an Event of Default hereunder, or otherwise
describing any such event known to such chief financial officer, which letter
shall include, in reasonable detail, the calculations demonstrating the
compliance or non-compliance by the Borrower, as of the end of such quarter,
with each applicable financial covenants set forth in Section 11.16 hereof;
 
(d)   Notwithstanding the provisions of subsections (a) and (b) above, if and so
long as the Borrower is a reporting company subject to the obligation to file
periodic financial and other reports with the Securities and Exchange Commission
(“SEC”) under section 13 of the Exchange Act, the Borrower shall furnish to the
Bank the following, in lieu of the financial information specified in
subsections (a) and (b) above:
 
(i) as soon as available, but in any event not later than the date provision
thereof is required by the SEC copies of each annual, quarterly and current
report, and any registration statement or prospectus, filed by the Borrower with
the SEC; and
 
(ii) annually, a report and opinion of the Borrower’s independent public
accountants prepared in accordance with generally accepted auditing standards
and applicable requirements of federal securities laws, which report and opinion
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and shall
include an attestation report as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley expressing no concern that would result in such
firm’s inability to issue a clean and unqualified audit opinion.
 
 
 
28

--------------------------------------------------------------------------------


 
(e)   As soon as practicable, but in any event within ten (10) days of such
occurrence, the Borrower shall furnish notice of any material adverse change in
the business or financial condition of the Borrower;
 
(f)   As soon as practicable, but in any event within ten (10) days of the time
the Borrower becomes aware thereof (or should have become so aware with the
exercise of reasonable diligence), the Borrower shall furnish notice of the
institution of (i) any inquiry or investigation, whether formal or informal,
with respect to Borrower’s compliance with the federal securities laws, or (ii)
any material adverse development with respect to, any suit or proceeding,
against the Borrower, which, in the case of either (i) or (ii), the Borrower is
required by the Exchange Act to disclose in its SEC Reports;
 
(g)   As soon as possible, but in any event within ten (10) days after the
Borrower becomes aware thereof (or should have become so aware with the exercise
of reasonable diligence), the Borrower shall furnish notice of the occurrence of
any Event of Default or any Taxable Event or of any act, omission, thing or
condition which upon the giving of notice or lapse of time, or both, would or
might constitute an Event of Default or Taxable Event, which notice shall
describe the Event of Default or Taxable Event or other act, omission, thing or
condition in question and shall set forth in detail what action the Borrower
proposes to take with respect thereto;
 
(h)   As soon as possible, but in any event no more than two (2) days after the
closing, notice of the occurrence of any Permitted Corporate Transaction in
which the purchase price exceeds five million dollars ($5,000,000) in the
aggregate in any one fiscal year of the Borrower, and
 
(i)   Upon request, or within a reasonable time thereafter, the Borrower shall
furnish such other information concerning the Borrower and its operations and
financial condition and results as the Bank or the Issuer may reasonably
request, so long such disclosure does not violate, in the opinion of Borrower’s
counsel, the requirements of the Securities Act or the Exchange Act, as the case
may be, regarding the disclosure of material non-public information.
 
The Issuer shall have the right to receive the statements referred to in this
Section upon its written request.
 
SECTION 11.6       Compliance with Applicable Laws.
 
In the acquisition, construction, equipping, maintenance, improvement and
operation of the Project Facilities, the Borrower shall comply in all material
respects with the requirements of all applicable building, zoning and land use,
environmental protection, sanitary, safety and other laws, rules, regulations
and orders of any governmental authority and shall not permit a nuisance
thereon, provided that it shall not be a breach of this Section if the Borrower
fails to comply with such laws, rules, regulations and orders during any period
in which the Borrower shall in good faith be diligently contesting the validity
or applicability thereof but only so long as such contest does not adversely
affect the security for the Bond.
 
 
 
 
 
 
29

--------------------------------------------------------------------------------


 
SECTION 11.7       ERISA.
 
The Borrower shall comply in all material respects with all applicable
provisions of ERISA with respect to each employee benefit plan that is subject
to Title IV of ERISA as to which the Borrower has any liability, including
minimum funding requirements, and shall not (a) permit to occur any “prohibited
transaction” (as defined under ERISA) with respect to any such plan, (b) permit
to occur any “reportable event” (as defined under Section 4043 of ERISA) with
respect to any such plan which would cause the PBGC to institute proceedings
under Section 4042 of ERISA, (c) withdraw from any such plan or initiate steps
to do so, except in compliance with ERISA, or (d) take any steps to terminate
any such plan, except in compliance with ERISA.
 
SECTION 11.8       Corporate Existence.
 
The Borrower covenants that it will preserve and maintain its existence as a
corporation under the laws of the Commonwealth of Pennsylvania.
 
SECTION 11.9       Inspection.
 
The Borrower covenants that the Issuer, by its duly authorized representatives,
and the owner of the Bond at reasonable times, and for purposes of determining
compliance with this Agreement may inspect any part of the Borrower's
facilities.
 
SECTION 11.10     Additional Information.
 
The Borrower, whenever requested by the Issuer, will provide and certify or
cause to be provided and certified such information as the Issuer may reasonably
require concerning the Borrower, the finances of the Borrower and other topics
as the Issuer considers necessary to enable it to make any reports or supply any
information required by this Agreement, law, governmental regulation or
otherwise.
 
SECTION 11.11     Payment of Taxes and Impositions.
 
The Borrower shall pay or cause to be paid to the public officers charged with
the collection thereof, promptly as the same become due, all taxes (or
contributions or payments in lieu thereof), including but not limited to income,
profits or property taxes, which may now or hereafter be imposed by the United
States of America, any state or municipality or any political subdivision or
subdivisions thereof, and all assessments for public improvements or other
assessments, levies, license fees, charges for publicly supplied water or sewer
services, excises, franchises, imposts and charges, general and special,
ordinary and extraordinary (including interest, penalties and all costs
resulting from delayed payment of any of the foregoing) of whatever name, nature
and kind and whether or not now within the contemplation of the parties, hereto,
which are now or may hereafter be levied, assessed, charged or imposed or which
are or may become a lien upon the revenues of the Borrower, the Borrower's
facilities, the use or occupation thereof or upon the Borrower or the Issuer, or
upon any franchises, businesses, transactions, income, earnings and receipts
(gross, net or otherwise) of the Issuer in connection with this Agreement for
payment or collection of which the Issuer otherwise would be liable or
accountable under any lawful authority whatever; provided, however, that the
Borrower shall not be required to pay or discharge or cause to be paid or
discharged any tax, assessment, lien or other matter hereunder so long as the
validity thereof is being contested by the Borrower in good faith and by
appropriate legal proceedings diligently pursued and neither the Borrower's
facilities nor any rent or income therefrom would be in any immediate danger of
being sold, forfeited, attached or lost.  The Borrower will, upon request,
provide the Issuer and the Bank with copies of any tax returns and receipts for
payments of taxes.
 
 
30

--------------------------------------------------------------------------------


 
SECTION 11.12     Insurance.
 
(a)   The Borrower shall (i) keep its property and business insured against fire
and other hazards (so-called “All Risk” coverage) in amounts not less than
current amounts and with companies reasonably satisfactory to the Bank, which
policy shall name the Bank as loss payee as its interest may appear, (ii)
maintain public liability coverage against claims for personal injuries, death
or property damage in an amount deemed reasonable by the Bank, which policy
shall name the Issuer and the Bank as additional insureds as their interests may
appear, and (iii) maintain all worker's compensation, employment or similar
insurance as may be required by applicable law.  The Bank acknowledges that the
Borrower’s current provider of such policy is satisfactory to the Bank.  All
such All-Risk property insurance shall contain an endorsement identifying the
Bank as lienholder and providing for a minimum of thirty (30) days’ written
cancellation notice to the Issuer and the Bank.  The Borrower agrees to deliver
copies of all of the aforesaid insurance policies to the Issuer and the
Bank.  In the event of any loss or damage to the Collateral, the Borrower shall
give immediate written notice to the Bank and to its insurers of such loss or
damage and shall properly file its proofs of loss with said insurers.  The
proceeds of such insurance shall be paid to the Borrower and shall be applied by
the Borrower as follows:  (1) if the conditions described in the next sentence
shall be satisfied, such proceeds shall be applied by the Borrower to the
repair, restoration or replacement of the damaged property, or (2) if the
conditions described in the next sentence are not satisfied or to the extent
that any such proceeds remain after completion of any repair, restoration or
replacement of property under clause (1), such proceeds shall be applied to
reduce the principal balance of the Bond or, with the Bank’s written consent, to
such other purpose as the Borrower may request.  The conditions referred to in
the preceding sentence are as follows:  (i) no Event of Default shall have
occurred and then be continuing; (ii) the Project Facilities then shall be
operating profitably; (iii) the proceeds of such insurance shall be sufficient
to repair, restore or replace such damaged property to profitable operation
within a reasonable time; and (iv) if the condition in clause (iii) is not
satisfied, the Borrower’s shareholders promptly shall have contributed
additional equity to the Borrower in an amount which, together with such
insurance proceeds, shall be sufficient to repair, restore or replace such
damaged property to profitable operation within a reasonable time.
 
(b)   The Borrower shall maintain in full force and effect business interruption
insurance, in amounts not less than current amounts and with companies
reasonably satisfactory to the Bank, but in no event less than an amount
necessary to pay the fixed operating costs of the Borrower, including debt
service on the Bond for a period of one year.  The Bank acknowledges that the
Borrower’s current provider of such policy is satisfactory to the Bank.  The
Borrower shall provide the Bank with evidence satisfactory to the Bank of the
maintenance of such insurance within thirty (30) days of the date of issuance
and delivery of the Bond.
 
(c)   The provisions of this Section shall be in addition to any similar
requirements set forth in the Security Documents.
 
SECTION 11.13     Further Assurances; Financing Statements.
 
The Borrower shall perform or cause to be performed any such acts, and execute
and cause to be executed any and all further instruments as may be required by
law or as shall reasonably be requested by the Issuer or the Bank to carry out
or effect the terms of this Agreement.  The Borrower, if required by the Bank,
will join with the Issuer and the Bank in executing such financing statements
and other documents under the Uniform Commercial Code as in effect in the
Commonwealth or other applicable law as the Issuer or Bank may specify and will
pay the costs of filing the same in such public offices as the Issuer or Bank
shall designate, in order to preserve the security interests granted under this
Agreement or any other
 
31

--------------------------------------------------------------------------------


 
Borrower Financing Document.  For purposes of carrying out this provision, the
Borrower hereby grants to the Bank an irrevocable power of attorney to execute
on its behalf and to file in all appropriate jurisdictions such instruments as
shall be required, in the judgment of the Bank, to evidence, perfect or preserve
any lien or security interest in favor of the Bank granted in this Agreement or
in any other Borrower Financing Document.
 
SECTION 11.14     Use of Project.
 
The Borrower shall use or cause the Project to be used as an authorized project
for a purpose and use as provided for under the Act and for the use set forth in
the Application until payment of the Bond.
 
SECTION 11.15     Additional Negative Covenants.
 
So long as the Bond is outstanding, the Borrower shall not, without the written
consent of the Bank:
 
(a)   Corporate Transactions.  Except for Permitted Corporate Transactions, (1)
merge or consolidate with any other corporation, partnership, trust or other
entity, (2) sell, lease, transfer or otherwise dispose of all or any material
portion of its assets in the aggregate other than in the ordinary course of
business, (3) directly or through any entity consolidated with the Borrower for
financial reporting purposes, purchase any assets other than in the ordinary
course of business, or (4) acquire any equity interest in any other corporation,
partnership, trust or other entity.  The term “material portion” as used in the
foregoing sentence shall mean the sale, lease, transfer or disposal of an asset
or group of assets for more than five million dollars ($5,000,000) in any one
transaction.
 
(b)   Nature of Business.  Make any material change in the nature of its
business as conducted at the date hereof.  Notwithstanding the forgoing, a
Permitted Transaction shall not be deemed a   material change in the nature of
the Borrower’s business.
 
(c)   Subordinated Indebtedness.  The Borrower shall not permit any Lien to
exist on the Collateral other than a Subordinated Lien, provided, however, that
at the time any Subordinated Lien is created (a) no Event of Default hereunder
shall have occurred and then be continuing, (b) the Borrower shall have provided
reasonable prior notice to the Bank regarding the proposed terms of such
Subordinated Lien in excess of $100,000, (c) such Subordinated Lien does not
cause the Borrower to violate the Financial Covenants listed on Schedule 11.16
and (d) the subordinated lender(s) and the Bank shall enter into a subordination
agreement on terms reasonably satisfactory to the Bank.
 
(d)   Encumbrances.  The Borrower shall not create, incur, assume or suffer to
exist any Lien with respect to any of its Current Assets unless the Borrower
shall have first provided to the Bank a first priority and perfected secur­ity
interest in the Borrower’s Current Assets as additional Collateral with respect
to its obligations hereunder.  Notwithstanding the foregoing, Borrower may
create, incur, assume or suffer to exist a Lien with respect to any of the
Current Assets acquired in a Permitted Corporate Transaction to the extent such
Lien secures amounts due in respect of any outstanding Debt assumed by the
Borrower in connection with such Permitted Corporate Transaction.
 
(e)   Transactions with Partners and Affiliates.  Directly or indirectly, engage
in any transaction with (a) any holder of 5% or more of the equity of the
Borrower, or (b) any corporation or other entity controlling, controlled by, or
under common control with the Borrower or any such holder, on terms that the
Exchange Act requires the Borrower to disclose in its SEC Reports.
 
(f)   Fiscal Year.  Change its fiscal year.
 
 
32

--------------------------------------------------------------------------------


 
(g)   Change in Organizational Documents.  Amend, or consent to, any amendment
or supplement to, their articles or certificate of incorporation, bylaws or
other organization document in any manner which would affect the Bank’s security
for the Bond or the Borrower’s compliance with the provisions of this Agreement,
provided that the Borrower shall provide to the Bank, promptly upon its adoption
or effectiveness, a copy of any such amendment or supplement with respect to
which the Bank’s consent is not required hereunder.
 
SECTION 11.16     Financial Covenants.
 
Financial Covenants are as listed on Schedule 11.16.
 
SECTION 11.17     Federal Reserve Regulations.
 
No proceeds of the Bond shall be used by the Borrower, directly or indirectly to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.  The Borrower will not, directly or
indirectly, otherwise take or permit to be taken any action which would result
in the issuance of the Bond or the carrying out of any of the other transactions
contemplated by this Agreement, being violative of such Regulation U or of
Regulation T (12 C.F.R. 220, as amended) or of Regulation X (12 C.F.R. 224, as
amended) or any other regulation of the Board of Governors of the Federal
Reserve System.
 
SECTION 11.18     Nondiscrimination Clause.
 
During the term of this Agreement, the Borrower agrees, as to itself and as to
each occupant of the Project Facilities controlling, controlled by or under
common control with the Borrower (each, a "Contractor") as follows:
 
(a)   In the hiring of any employee(s) for the manufacture of supplies,
performance of work, or any other activity required under the contract or any
subcontract, the Contractor, subcontractor, or any person acting on behalf of
the Contractor or subcontractor shall not, by reason of gender, race, creed, or
color, discriminate against any citizen of this Commonwealth who is qualified
and available to perform the work to which the employment relates.
 
(b)   Neither the Contractor nor any subcontractor nor any person on their
behalf shall in any manner discriminate against or intimidate any employee
involved in the manufacture of supplies, the performance of work, or any other
activity required under the contract on account of gender, race, creed, or
color.
 
(c)   Contractors and subcontractors shall establish and maintain a written
sexual harassment policy and shall inform their employees of the policy.  The
policy must contain a notice that sexual harassment will not be tolerated and
employees who practice it will be disciplined.
 
(d)   Contractors shall not discriminate by reason of gender, race, creed, or
color against any subcontractor or supplier who is qualified to perform the work
to which the contracts relates.
 
(e)   The Contractor and each subcontractor shall furnish all necessary
employment documents and records to and permit access to their books, records,
and accounts by the contracting agency and the Bureau of Contract Administration
and Business Development, for purposes of investigation, to ascertain compliance
with provisions of this Nondiscrimination/Sexual Harassment Clause.  If the
Contractor or any subcontractor does not possess documents or records reflecting
the
 
33

--------------------------------------------------------------------------------


 
necessary information requested, the Contractor or subcontractor shall furnish
such information on reporting forms supplied by the contracting agency or the
Bureau of Contract Administration and Business Development.
 
(f)   The Contractor shall include the provisions of this Nondiscrimination/
Sexual Harassment Clause in every subcontract so that such provisions will be
binding upon each subcontractor.
 
(g)   The Commonwealth may cancel or terminate the contract, and all money due
or to become due under the contract may be forfeited for a violation of the
terms and conditions of this Nondiscrimination/Sexual Harassment Clause.  In
addition, the agency may proceed with debarment or suspension and may place the
Contractor in the Contractor Responsibility File.
 
(h)   The Issuer’s rights under this Section 11.18 shall not be assigned,
whether to the Bank or otherwise, notwithstanding anything to the contrary
herein.
 
(i)   The Issuer acknowledges that the acknowledgement of Paul F. Detweiler &
Sons Inc. dated September 15, 2005 satisfies the foregoing requirements with
respect to such contractor.
 
SECTION 11.19     Security Documents.
 
The Borrower acknowledges and agrees that the payment obligations of the
Borrower with respect to the Bond are secured as provided in the Security
Documents.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
34

--------------------------------------------------------------------------------


 
ARTICLE 12.
LIMITED OBLIGATION
 
 
SECTION 12.1       Source of Payment of the Bond.
 
The Bond and all payments by the Issuer thereunder are not general obligations
of the Issuer but are limited obligations payable by the Issuer solely from the
revenues and receipts derived by the Issuer pursuant to this Agreement.  The
Bond and the interest thereon shall not be deemed to constitute a debt,
liability, general obligation or a pledge of the faith and credit or the taxing
power of the Commonwealth or any political subdivision thereof, and do not
directly, indirectly or contingently obligate the Commonwealth or any political
subdivision thereof to levy or to pledge any form of taxation whatever for the
payment of said principal and interest.  Any liability of any kind whatsoever
incurred by the Issuer under or by reason of this Agreement shall be payable
solely from the proceeds of the Bond and from revenues to be received by the
Issuer under the provisions of this Agreement and not from any other fund or
source.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
35

--------------------------------------------------------------------------------


 
ARTICLE 13.
EVENTS OF DEFAULT AND REMEDIES
 
 
SECTION 13.1       Events of Default.
 
Each of the following shall be an "Event of Default" under this Agreement:
 
(a)   Failure to pay any interest on the Bond prior to the tenth Business Day
following any Interest Payment Date; or failure to pay any principal or
redemption price of the Bond when due, whether by redemption or at the stated
maturity thereof, by acceleration or otherwise; or
 
(b)   Failure to perform or observe any other of the covenants, agreements or
conditions on the part of the Issuer or the Borrower contained in this Agreement
including, without limitation, the failure of the Borrower to observe its
covenants contained in Section 15.6 hereunder; provided, however, that if such
failure shall be curable, no such failure shall constitute an Event of Default
hereunder unless and until the Borrower shall have become aware of such failure
(or should have become so aware with the exercise of reasonable diligence) and
shall not have cured such failure within forty-five (45) days; or
 
(c)   The occurrence of any default under any Security Document; or
 
(d)   The Borrower or the Issuer shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking position by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing; or
 
(e)   An involuntary case or other proceeding shall be commenced against the
Borrower or the Issuer seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against the Borrower or the Issuer under the Federal bankruptcy
laws as now or hereafter in effect; or
 
(f)   The occurrence of any Change of Control, unless the Bank has consented in
writing to such Change of Control; or
 
(g)   If the Borrower shall fail to pay any Credit Obligation when due, whether
such Credit Obligation shall become due by scheduled maturity, by required
prepayment, by acceleration, by demand or otherwise, or the Borrower shall fail
to perform any term, covenant or agreement on its part to be performed under any
agreement or instrument evidencing or securing or relating to any such Credit
Obligation when required to be performed, if the effect of such failure is to
accelerate, or to permit the holder or holders of such Credit Obligation to
accelerate, the maturity of such Credit Obligation, whether or not such failure
to perform shall be waived by the holder or holders of such Credit Obligation,
unless such waiver has the effect of terminating the right of such holder or
holders to accelerate the maturity of such Credit Obligation as a result of such
failure; or
 
 
36

--------------------------------------------------------------------------------


 
(h)   If any default shall occur with respect to any other indebtedness of the
Borrower to the Bank; or
 
(i)   If any representation or warranty by or on behalf of the Borrower made
herein or in any report, certificate, financial statement or other instrument,
including the Application, shall prove to be false or misleading in any material
respect when made.
 
SECTION 13.2       Acceleration.
 
If any Event of Default under clause (d) or (e) of Section 13.1 occurs, then the
principal of the Bond then Outstanding, together with interest accrued thereon,
shall become due and payable immediately without notice or demand.  Upon the
occurrence of any Event of Default under Section 13.1 other than an Event of
Default under clause (d) or (e), the Bank may, by notice in writing delivered to
the Issuer and the Borrower, declare the principal of the Bond and the interest
accrued thereon to the date of such acceleration immediately due and payable,
and the same shall thereupon become and be immediately due and payable.  Upon
any acceleration of the Bond under this Section 13.2, the all amounts payable
under Section 6.1(g) and 8.1 hereof shall be immediately due and payable.
 
SECTION 13.3       Legal Proceedings by Bank.
 
Upon the occurrence of any Event of Default under Section 13.1 hereof, the Bank
may:
 
(a)   by mandamus, or other suit, action or proceeding at law or in equity,
enforce all of its rights as owner of the Bond, and require the Borrower to
carry out any other agreements with or for the benefit of the owner of the Bond;
 
(b)   bring suit upon the Bond;
 
(c)   by action or suit in law or equity enjoin any acts or things which may be
unlawful or in violation of the rights of the owner of the Bond; or
 
(d)   take or cause to be taken any action available under applicable law as the
beneficiary of the liens and security interests and other rights created under
the Security Documents.
 
No remedy conferred upon or reserved to the Bank is intended to be exclusive of
any other remedy, but each and every such remedy shall be cumulative and shall
be in addition to any other remedy given to the Bank hereunder or now or
hereafter existing at law, in equity or by statute.  Nothing herein contained
shall affect or impair the right of action, which is absolute and unconditional,
of the owner of the Bond to institute suits to enforce payment thereof.
 
No delay or omission to exercise any right or power accruing upon any Event of
Default shall impair any such right or power or shall be construed to be a
waiver of any such Event of Default or acquiescence therein; and every such
right and power may be exercised from time to time and as often as may be deemed
expedient.
 
No waiver of any Event of Default hereunder shall extend to or shall affect any
subsequent Event of Default or shall impair any rights or remedies consequent
thereon.
 
 
 
37

--------------------------------------------------------------------------------


 
SECTION 13.4       Application of Moneys.
 
All moneys received by the owner of the Bond upon the exercise of any remedies
provided in Section 13.3 hereof shall be applied ratably to the payment of the
principal, redemption price and interest then due and unpaid upon the Bond
(together with interest on overdue installments of principal and, to the extent
permitted by law, on any overdue interest, at the rate per annum specified in
the Bond for such overdue installments).
 
SECTION 13.5       Termination of Proceedings.
 
In case the Bank shall have proceeded to enforce any right under this Agreement,
and such proceedings shall have been discontinued or abandoned for any reason,
or shall have been determined adversely, then and in every such case the Issuer,
the Bank and the Borrower shall be restored to their former positions and rights
hereunder, and all rights, remedies and powers of the Bank shall continue as if
no such proceedings had been taken.
 
SECTION 13.6       Waivers of Events of Default; Rescission of Declaration of
Maturity.
 
The Bank may waive any Event of Default under the Agreement and its
consequences, or rescind any declaration of maturity of principal of the
Bond.  In case of any such waiver or rescission, then and in every such case the
Issuer, the Borrower and the Bank, respectively, shall be restored to their
former positions and rights under the Agreement, but no such waiver or
rescission shall extend to any subsequent or other default, or impair any right
consequent thereon.  All waivers under this Agreement shall be in writing and a
copy of each waiver affecting the Bond shall be delivered to the Issuer and the
Borrower.
 
SECTION 13.7       Notice of Defaults; Opportunity of the Borrower to Cure
Defaults.
 
Anything herein to the contrary notwithstanding, no default specified in Section
13.1(b) or 13.1(h) shall constitute an Event of Default until notice of such
default shall have been received by the Borrower and, if such default shall be
curable, the Borrower shall have had thirty days after receipt of such notice to
correct said default or cause said default to be corrected, and shall not have
corrected said default or caused said default to be corrected within the
applicable period.
 
SECTION 13.8       Additional Remedies.
 
In addition to the above remedies, if the Borrower commits a breach, or
threatens to commit a breach of this Agreement, or of any other document
executed in connection therewith, the Issuer shall have the right and remedy,
without posting bond or other security, to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach may cause
immediate and irreparable injury to the Issuer for which money damages may not
provide an adequate remedy.
 
 
 

 
38

--------------------------------------------------------------------------------


 
ARTICLE 14.

AMENDMENTS TO AGREEMENT
 
SECTION 14.1       Amendments to Agreement.
 
This Agreement may be amended only by the written agreement of the Issuer, the
Borrower and the Bank, except that any of the covenants and agreements of the
Borrower set forth in Sections 11.5 (except with respect to reports or notices
required to be delivered to the Issuer), 11.12, 11.15 and 11.16 hereof may be
amended by the Borrower and the Bank, without the consent of the Issuer;
provided, however, that prompt written notice of any such amendment shall be
provided to the Issuer.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
39

--------------------------------------------------------------------------------


 
ARTICLE 15.
MISCELLANEOUS
 
 
SECTION 15.1       Limitation of Rights.
 
With the exception of rights herein expressly conferred, nothing expressed or
mentioned in or to be implied from this Agreement, or the Bond, is intended or
shall be construed to give to any Person, other than the Issuer, the Borrower
and the Bank, any legal or equitable right, remedy or claim under or in respect
to this Agreement or any covenants, conditions and provisions herein contained;
this Agreement and all of the covenants, conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of the Issuer, the
Borrower and the Bank as herein provided.
 
SECTION 15.2       Severability.
 
If any provision of this Agreement shall be held or deemed to be or shall, in
fact, be inoperative or unenforceable as applied in any particular case in any
jurisdiction or jurisdictions or in all jurisdictions, or in all cases, because
it conflicts with any other provision or provisions hereof or any Constitution
or statute or rule of public policy, or for any other reason, such circumstances
shall not have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatever.
 
The invalidity of any one or more phrases, sentences, clauses or Sections in
this Agreement contained, shall not affect the remaining portions of this
Agreement, or any part thereof.
 
SECTION 15.3       Notices.
 
All notices and directions to any party to this Agreement shall be in writing or
sent electronically, and, except as otherwise provided, shall be deemed to be
sufficiently given if sent registered or certified mail, by facsimile, by e-mail
(with receipt confirmed), by overnight national courier service with charges
prepaid, or by delivery during business hours to the parties, at the following
addresses:
 
Borrower:
 
Met-Pro Corporation
160 Cassell Road
P.O. Box 144
Harleysville, Pennsylvania 19438
Attention:  Gary Morgan
Title: Chief Financial Officer
Fax: 215-723-6226
E-mail:  gmorgan@met-pro.com
 
Issuer:
 
Perkasie Borough Industrial Development Authority
c/o Fox Rothschild LLP
1250 South Broad Street
Suite 1000
P.O. Box 431
Lansdale, PA 19446
 
 
40

--------------------------------------------------------------------------------


 
 
Attention:  Robert A. Walper, Esq.
Fax:  215-699-0231
E-mail: rwalper@foxrothschild.com
 
Bank:
 
Brown Brothers Harriman & Co.
1531 Walnut Street
Philadelphia, Pennsylvania 19102
Attention: Donald H. Roberts, Jr.
Title: Senior Vice President
Fax: 215-864-3989
E-Mail:  Don.Roberts@bbh.com
 
or to such other address as the addressee shall have indicated by prior notice
to the one giving the notice or direction in question.  Any notice required to
be sent to the owner of the Bond shall be sent to such Bank at the address as
shown on the registration books maintained by the Borrower with respect to the
Bond.
 
SECTION 15.4       Acts of Owner of the Bond.
 
Any action to be taken by the Bank, as the owner of the Bond may be evidenced by
a written instrument signed or executed by the Bank in person or by an agent
appointed in writing.  The fact and date of the execution by any Person of any
such instrument may be proved by acknowledgment before a notary public or other
officer empowered to take acknowledgments or by an affidavit of a witness to
such execution.  Any action by the owner of the Bond shall bind any future owner
of the Bond.
 
SECTION 15.5       Exculpation of Issuer.
 
(a) In the exercise of the power of the Issuer and its members, officers,
employees and agents hereunder, including (without limiting the foregoing) the
application of moneys and any action taken by it in the Event of Default by the
Borrower, neither the Issuer nor its members, officers, employees, or agents
shall be accountable to the Borrower or the Bank for any action taken or omitted
by it or its members, officers, employees and agents in good faith.  The Issuer
and its members, officers, employees, or agents shall be protected in its or
their acting upon any paper or document believed by it or them to be genuine,
and it or they may conclusively rely upon the advice of Counsel (who may also be
Counsel for the Borrower or the Bank) and may (but need not) require further
evidence of any fact or matter before taking any action.
 
(b) All covenants, stipulations, promises, agreements and obligations of the
Issuer contained in this Agreement, the Bond or any agreement, instrument or
certificate entered into or delivered by the Issuer in connection therewith
shall be deemed to be the covenants, stipulations, promises, agreements and
obligations of the Issuer and not of any member, officer, employee or agent of
the Issuer in an individual capacity, and no recourse shall be had for the
payment of the Bond or for any claim based thereon or under this Agreement or
any agreement, instrument or certificate entered into by the Issuer in
connection therewith against any member, officer, employee or agent in an
individual capacity.
 
 
 
 
 
41

--------------------------------------------------------------------------------


 
SECTION 15.6       Indemnification Concerning the Project; Accuracy of
Application and
Information in Connection Therewith.
 
(a)   The Borrower covenants and agrees, at its expense, to pay and to indemnify
and save the Indemnified Parties harmless of, from and against, any and all
claims, damages, demands, expenses, liabilities, and losses of every kind,
character and nature asserted by or on behalf of any Person arising out of,
resulting from or in any way connected with the condition, use, possession,
conduct, management, planning, design, acquisition, construction, installation,
financing or sale of, the Project, or any part thereof, except for any claim,
damage, demand, expense, liability or loss arising out of the Indemnified
Parties' own gross negligence or willful misconduct.
 
(b)   The Borrower agrees to indemnify and hold harmless the Indemnified Parties
against any and all losses, claims, damages or liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Application and pertaining to the Borrower or the Project or in information
submitted to the Issuer or the Bank by the Borrower with respect to the issuance
and purchase of the Bond in the Application or otherwise (the "Borrower
Information") or caused by any omission or alleged omission of any material fact
necessary to be stated in the Borrower Information in order to make such
statements in the Application and pertaining to the Borrower Information not
misleading or incomplete.  The Borrower shall not, however, indemnify the Issuer
or the Bank against claims based upon the bad faith, fraud or deceit of an
Indemnified Party or due to an Indemnified Party's gross negligence or willful
misconduct.
 
(c)   In case any action shall be brought against the Indemnified Parties based
upon any of the above and in respect to which indemnity may be sought against
the Borrower, the party involved may request in writing that the Borrower assume
the defense thereof, including the employment of Counsel satisfactory to such
party, the payment of all reasonable costs and expenses and the right to
negotiate and consent to settlement.  Any one or more of the Indemnified Parties
shall have the right to employ separate Counsel in any such action, to
participate in defense thereof and the Borrower shall assume the payment of all
reasonable costs and expenses with respect thereto.  The Borrower shall not be
liable for any settlement of any such action effected without its consent, but
if settled with the consent of the Borrower or if there be a final judgment for
the plaintiff in any such action, the Borrower agrees to indemnify and hold
harmless the Indemnified Parties from and against any loss or liability by
reason of such settlement or judgment.
 
(d)   Any provision herein or elsewhere to the contrary notwithstanding, this
Section 15.6 shall survive the termination of this Agreement.
 
(e)    The Borrower will reimburse the Issuer for the reasonable costs and
expenses (including reasonable attorneys fees and expenses) of any action taken
by the Issuer in connection with any Event of Default by the Borrower.
 
SECTION 15.7       Counterparts.
 
This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.
 
 
 
 
42

--------------------------------------------------------------------------------


 
 
SECTION 15.8       No Personal Recourse.
 
No recourse shall be had for any claim based on the Agreement or the Bond
against any member, officer or employee, past, present or future, of the Issuer
or of any successor body as such, either directly or through the Issuer or any
such successor body, under any constitutional provision, statute or rule of law
or by the enforcement of any assessment or penalty or by any legal or equitable
proceeding or otherwise.  No covenant, stipulation, obligation or agreement of
the Issuer contained in this Agreement shall be deemed to be a covenant,
stipulation, obligation or agreement of any present or future officer, employee
or agent of the Issuer in his individual capacity, and any officer, employee or
agent of the Issuer executing the Bond shall not be liable personally thereon or
be subject to any personal liability or accountability by reason of the issuance
thereof.
 
SECTION 15.9       Payment of Expenses.
 
The Borrower (1) will reimburse the Bank on demand for the reasonable costs and
expenses of the Bank in connection with the preparation, execution, issuance and
delivery of this Agreement, the Bond, the Tax Agreement, the Security Documents
and the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of Counsel with respect thereto) as
presented to the Borrower at the closing and (2) will reimburse the Bank on
demand for the reasonable costs and expenses, if any, of the Bank in connection
with the enforcement of this Agreement and the Bond (including the reasonable
fees and out-of-pocket expenses of Counsel with respect thereto).
 
SECTION 15.10     Termination.
 
Upon the payment in full of the principal of and interest and premium, if any,
due on the Bond at maturity, or the earlier payment of the redemption price of
the Bond then Outstanding (provided that in the case of payment of the
redemption price of the Bond, the Bond shall have been redeemed and cancelled on
the books of the Borrower), and the payment of, or provision for all other
amounts (including expense reimbursements and indemnity payments) due hereunder
to the satisfaction of the Issuer, this Agreement and the parties obligations
hereunder shall terminate, except for the obligations of the Borrower pursuant
to Section 15.6 and Section 15.9, which shall survive the termination of this
Agreement.
 
SECTION 15.11     Judicial Proceedings.
 
(a)   The Borrower consents and agrees that any judicial proceedings relating in
any way to this Agreement may be brought in any court of competent jurisdiction
in the Commonwealth of Pennsylvania or in the United States District Court for
the Eastern District of Pennsylvania.  The Borrower hereby accepts, for itself
and its properties, the non-exclusive jurisdiction of such courts, agrees to be
bound by any judgments rendered by them in connection with this Agreement, and
will not move to transfer any such proceeding to any different court.  The
Borrower waives the defense of forum non conveniens in any such action or
proceeding.
 
(b)   Service of process in any proceeding arising out of or relating to this
Agreement may be made by any means permitted by the applicable rules of court as
then in force, or may be made by any form of mail requiring a signed receipt.
 
(c)   Nothing herein shall limit the right of the Bank to bring proceedings
against the Borrower in the courts of any other jurisdiction or be deemed to
constitute a consent to jurisdiction by
 
 
43

--------------------------------------------------------------------------------


 
 
any party hereto as to Persons not parties to this Agreement or as to matters
not relating to this Agreement.
 
(d)   THE BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING.  THE BORROWER FURTHER ACKNOWLEDGES AND AGREES THAT
WAIVER OF JURY TRIAL IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND
THAT THE BANK WOULD NOT HAVE AGREED TO MAKE THE LOAN OR ACCEPT THIS AGREEMENT OR
THE BOND WITHOUT SUCH AGREEMENT.
 
SECTION 15.12     Authorization of Agreement; Agreement to Constitute Contract.
 
This Agreement is entered into pursuant to the Act and the Resolution and the
provisions of this Agreement shall be deemed to be and shall constitute a
contract among the Issuer, the Borrower and the Bank.
 


 
(Signature Page Follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
44

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized all as of the date first
above written.
 

  PERKASIE BOROUGH INDUSTRIAL   DEVELOPMENT AUTHORITY                    
By:
/s/ Patrick Egan         Name: Patrick Egan         Title:         MET-PRO
CORPORATION                     By: /s/ Raymond J. De Hont         Name: Raymond
J. De Hont         Title:    President               BROWN BROTHERS HARRIMAN &
CO.              
By:
/s/ Donald H. Roberts, Jr.         Donald H. Roberts, Jr.         Senior Vice
President

 
 
 
 
 
 
 
 
 
 
 
 


 
 
 
 

 
45

--------------------------------------------------------------------------------


 
EXHIBIT "A"
[FORM OF BOND]


PERKASIE BOROUGH INDUSTRIAL DEVELOPMENT AUTHORITY
Economic Development Revenue Bond
(Met-Pro Corporation Project)
Series 2005
 

 

No. R- $4,000,000

 
 
PERKASIE BOROUGH INDUSTRIAL DEVELOPMENT AUTHORITY (the "Issuer"), a body
corporate and politic and a public instrumentality of the Commonwealth of
Pennsylvania (the "Commonwealth"), for value received, hereby promises to pay
(but only from the special revenues and funds hereinafter described) to BROWN
BROTHERS HARRIMAN &  CO., or its registered assigns (the "Bank"), on April 6,
2021, upon the presentation and surrender hereof at the principal office of the
Borrower herein described, the principal sum of FOUR MILLION DOLLARS
($4,000,000), or such lesser amount as shall represent the principal amount
hereof advanced in accordance with Section 7.3 of the Agreement (hereinafter
defined), and to pay (but only out of the sources hereinafter mentioned)
interest on said principal sum at the interest rate hereinafter
de­scribed.  Payment of the principal of and interest on this Bond shall be in
any coin or currency of the United States of America as, at the respective times
of pay­ment, shall be legal tender for the payment of public and private debts.
 
THIS BOND IS A LIMITED OBLIGATION OF THE ISSUER AND IS PAYABLE SOLELY OUT OF
AMOUNTS HELD UNDER THE AGREEMENT (HEREAFTER DESCRIBED) AND AMOUNTS TO BE DERIVED
FROM THE AGREEMENT AND IS SECURED AS SET FORTH IN THE AGREEMENT.  THIS BOND AND
THE INTEREST HEREON SHALL NOT BE DEEMED TO CONSTITUTE A DEBT, LIABILITY, GENERAL
OBLIGATION OR A PLEDGE OF THE FAITH AND CREDIT OR THE TAXING POWER OF THE
COMMONWEALTH OF PENNSYLVANIA OR ANY POLITICAL SUBDIVISION THEREOF.  NEITHER THE
COMMONWEALTH OF PENNSYLVANIA NOR ANY POLITICAL SUBDIVISION THEREOF NOR THE
ISSUER SHALL BE OBLIGATED TO PAY THE PRINCIPAL OF THIS BOND, THE INTEREST HEREON
OR OTHER COSTS INCIDENT HERETO EXCEPT FROM THE REVENUES AND FUNDS PLEDGED
THEREFOR, AND NEITHER THE FAITH AND CREDIT NOR THE TAXING POWER OF THE
COMMONWEALTH OF PENNSYLVANIA OR ANY POLITICAL SUBDIVISION THEREOF IS PLEDGED TO
THE PAYMENT OF THE PRINCIPAL OF THIS BOND OR THE INTEREST HEREON OR OTHER COSTS
INCIDENT THERETO.
 
The Agreement and all rights of the Issuer thereunder (except for certain
Reserved Rights of the Issuer) has been assigned to the owner of this Bond to
secure payment of such principal and interest.
 
This Bond is one of a duly authorized issue of economic development bonds of the
Issuer issued in the original aggregate principal amount of $4,000,000
designated as Perkasie Borough Industrial Development Authority Economic
Development Revenue Bond (Met-Pro Corporation Project), Series 2005 (the
"Bond"), issued under and pursuant to the constitution and laws of the
Commonwealth, including particularly the Pennsylvania Industrial Development
Financing Law (formerly the Industrial and Commercial Development Law), Act of
1957, as amended (the "Act"), and the Financing Agreement (the "Agreement")
dated December 30, 2005 among the Issuer, Met-Pro Corporation, a Pennsylvania
corporation (the "Borrower"), and Brown Brothers Harriman & Co. (the "Bank") for
the purpose of undertaking the Project more fully described in the
Agreement.  The Issuer has assigned certain of its rights under the Agreement,
including its right to receive loan payments from the Borrower thereunder, to
the owner of this
 
1

--------------------------------------------------------------------------------


 
Bond to secure the Issuer's obligations with respect to this Bond.  As security
for the payment by the Borrower of its obligations under the Agreement, the
Borrower has granted to the Bank as the owner of this Bond and the assignee of
the Issuer's rights under the Agreement (i) a security interest in certain
property of the Borrower pursuant to a Security Agreement dated December 30,
2005, and (ii) a mortgage lien on certain real property of the Borrower pursuant
to an Open-End Mortgage and Security Agreement dated December 30,
2005.  Reference is made to the Agreement for a description, inter alia, of the
provisions with respect to the nature and extent of the security for this Bond,
the rights, duties, obligations and immunities of the Issuer, the Borrower, and
the Bank of this Bond and the terms upon which this Bond is or may be issued or
secured and transferred.
 
The Bond shall be issued in one denomination equal to the entire principal
amount hereof.  All payments of principal by the Issuer whether pursuant to
optional or mandatory redemption or prepayment or otherwise shall be made
directly to the Bank.
 
INTEREST RATE PROVISIONS
 
Tax-Exempt Rate.  The rate of interest on this Bond shall be a floating rate
equal to the greater of (i) the LIBOR Rate less the LIBOR Adjustment and (ii)
2.50%.
 
As used herein, the following terms are defined as follows:
 
“LIBOR Adjustment” means (i) 0.16% (16 basis points), or (ii) if at any time the
Borrower shall have delivered to the Bank a Letter of Credit in accordance with
Section 6.1(c) of the Agreement, and so long as any such Letter of Credit shall
be in effect, 0.66% (66 basis points).
 
"LIBOR Rate" means the three-month London Inter-Bank Offered Rate
(USD-LIBOR-BBA) determined as of the opening of business on each Interest
Payment Date, in each case by reference to market reporting services available
to banks and financial institutions, by the Bank.
 
Tax Indemnification.  If at any time, either: (a) in the opinion of counsel for
the Bank, any payment of interest or principal or any amount in respect of or
measured in whole or in part by reference to interest on or principal of this
Bond, shall be subject to a preference tax (meaning a tax imposed by Sections
55-58 of the Code, or any successor sections thereto or any similar federal tax
preferences or similar items), excess profits tax or other federal tax on a
basis other than as existing on the date of original issuance hereof; or (b)
there shall occur any material decrease in the highest marginal tax rate imposed
on individuals for federal income tax purposes; or (c) the Bank shall otherwise
be subject to any increased cost as a result of any change (whether as a result
of a change in law or otherwise) in the tax consequences of ownership of this
Bond (including by reason of the disallowance or diminishment of any deduction
available to the Bank); then, in any case, upon notice to such effect from the
Bank to the Borrower and the Issuer, which notice shall set forth the date as of
which any such event shall have occurred, there shall be paid to the Bank, as
additional interest on this Bond, an amount which, after giving effect to all
taxes, interest and penalties, in addition to any other charges required to be
paid by the Bank as a result of such payment, is equal to the amount of any such
preference, excess profits or other federal taxes and any interest and
penalties, or any other additions to tax, which are payable by the Bank as a
consequence of such change (computed on the assumption that taxes are payable by
the Bank at the highest marginal statutory rate of tax imposed on individuals),
it being the intent and purpose of the parties hereto that the profit of the
Bank with respect to the payment of interest to it on this Bond shall not be
diminished by any such event (whether through or as a result of direct or
indirect federal taxation of the interest on or principal of this Bond, the
disallowance or diminishment of a deduction or otherwise).
 
 
2

--------------------------------------------------------------------------------


 
Taxable Rate.  Notwithstanding the foregoing, if at any time hereafter, either
before or after the payment of the entire principal of and interest on this
Bond, there shall be a Determination of Taxability as defined in the Agreement
(hereinafter a "Determination of Taxability"), then, in such event, the interest
rate on this Bond, as in effect during any period from and after the date of the
event giving rise to the Determination of Taxability, shall be the Base Rate
plus 2%.  The failure of the Bank to make a demand promptly following a
Determination of Taxability shall not alter the rights or obligations of the
Issuer or the Bank.  If there is more than one Determination of Taxability, this
paragraph shall be fully applicable to each such Determination of Taxability,
whether or not the Bank exercised any or all of the rights or remedies that
arose under any prior Determination of Taxability, and all the Bank's rights and
remedies shall be cumulative except to the extent of any written waiver by the
Bank.  If the Bank receives written notice of any Determination of Taxability,
it will give prompt written notice thereof to the Borrower and the Issuer, and
the Borrower shall have the right to require the Bank to prosecute any
administrative or judicial remedies available to it unless the Bank determines,
in its sole discretion, that the prosecution of such remedies is against its
best interests, provided that the Borrower shall pay all expenses of prosecuting
any such remedies.
 
Default and Overdue Interest.  Upon the occurrence of any Event of Default under
the Agreement, and so long as any such Event of Default shall be continuing, the
interest rate payable on this Bond in accordance with the provisions set forth
above shall be increased by two percent (2%).  This Bond shall bear interest on
the overdue principal and, to the extent permitted by law, on overdue interest
at the Base Rate plus 2%.
 
General.  Interest, calculated on the basis of a 360-day year for the actual
number of days elapsed, shall accrue daily in each quarterly interest period and
shall be payable quarterly in arrears on each Interest Payment Date to the
registered owner hereof, as shown on the registration books of the Borrower on
the Business Day preceding such Interest Payment Date (a "Record Date").  The
interest due hereon shall be calculated by the Bank in accordance with Section
8.1(a)(i) of the Agreement hereinafter described.  Interest on this Bond shall
be paid in such manner as the Borrower and the Bank shall agree.
 
REDEMPTION PROVISIONS
 
Optional Redemption.  The Bond may be redeemed at the election of the Issuer at
the written direction of the Borrower, in whole or in part (but if in part in
the principal amount of $100,000 or integral multiples of $5,000 in excess
thereof), on any date, at a redemption price equal to the principal amount so
redeemed, together with accrued interest to the date of redemption (as defined
in the Agreement).  The Borrower shall provide the Bank with notice of the date
of any optional redemption pursuant to this paragraph and the principal amount
of this Bond to be redeemed by first-class mail, postage prepaid, sent at least
fifteen (15) days before such redemption date to the Bank at the registered
address of the Bank appearing in the Agreement as of the close of business on
the Business Day prior to such mailing.  On each such redemption date, payment
of the redemption price having been made to the Bank as provided herein and in
the Agreement or the portion thereof so called for redemption shall become due
and payable on the redemption date and interest shall cease to accrue thereon
from and after the redemption date.  Any amounts applied to an optional
redemption shall reduce the mandatory scheduled redemption obligations of the
Issuer described below in the order selected by the Borrower and approved by the
Bank (or in the absence of such selection and approval in inverse order of
payment obligations).
 
Mandatory Scheduled Redemption.  The Bond shall be redeemed in part by the
Issuer in 60 equal quarter-annual installments, commencing July 3, 2006, at a
redemption price equal to 100% of the principal amount thereof to be redeemed,
without premium; provided, however, that the Bank and the Borrower, with notice
to the Issuer, may agree to a different schedule of principal amortization
provided that (1) no such
 
 
3

--------------------------------------------------------------------------------


 
schedule shall provide for the deferral of the payment of any principal on the
Bond beyond the final maturity date thereof, and (2) prior to the effectiveness
of such schedule there shall be delivered to the Bank and the Issuer an opinion
of Bond Counsel to the effect that the adoption of such schedule will not cause
interest on the Bond to no longer by excluded from gross income for Federal
income tax purposes.
 
Mandatory Redemption at Option of Bank.  At any time on or after June 1, 2012,
all or any portion of this Bond shall be redeemed by the Issuer, in whole or in
part (but if in part in the principal amount of $100,000 or integral multiples
of $5,000 in excess thereof) at a redemption price equal to 100% of the
principal amount thereof plus accrued interest to the date of redemption, upon
not less than 180 days written demand, in the form attached as Exhibit "B" to
the Agreement, of the Bank, with a copy to the Issuer.  The Bond, or any portion
thereof, shall be redeemed, and the redemption of this Bond shall be paid to the
owner of this Bond, on the date specified by the Bank. However, if the Bank
shall demand the redemption of this Bond in whole pursuant to this paragraph,
the Borrower shall have the right to purchase this Bond on any date after the
date of the Bank's written demand and prior to the next Business Day preceding
the date of the proposed redemption, at a purchase price equal to 100% of the
principal amount of this Bond, together with accrued interest to the date of
purchase.
 
Notwithstanding the foregoing, if, prior to the date of redemption otherwise
specified in accordance with this subsection, the Borrower shall cause to be
delivered to the Bank a Letter of Credit, in form and substance reasonably
satisfactory to the Bank, the Bond shall not be subject to mandatory prepayment
on the date specified by the Bank, and thereafter, so long as such Letter of
Credit shall be in effect, the Bank shall have no right to demand the prepayment
of the Bond pursuant to this subsection.
 
Mandatory Redemption Upon Determination of Taxability.  On the date of the
occurrence of a Determination of Taxability this Bond shall be called for
redemption on the date selected by the Borrower, but not more than ninety (90)
days following the date of the occurrence of the Determination of Taxability, at
a redemption price equal to 100% of the principal amount thereof plus accrued
interest to the date of redemption.
 
On each such redemption date, payment or provision for payment of the redemption
price having been made, this Bond or the portion thereof so called for
redemption shall become due and payable on the redemption date, and interest
shall cease to accrue thereon from and after the redemption date.
 
Upon any redemption of the Bond other than pursuant to a Mandatory Schedule
Redemption as discussed above, the Borrower shall pay to Bank, concurrently
therewith, a "breakage fee" equal to the excess, if any, of (A) the amount of
interest which otherwise would have accrued on the principal amount so repaid
for the period from the date of such repayment to the end of the current
quarterly interest period for such amount at the applicable rate of interest for
such amount provided for herein over (B) the interest component of the amount
the Bank would have bid in the London interbank market for Dollar deposits of
leading lenders and amounts comparable to such principal amount and with
maturities comparable to such period (it being conclusively presumed for such
purpose that Bank shall have purchased funds at the LIBOR Rate.
 
In the event of a redemption of this Bond in whole, the redemption price shall
be paid to the Bank only upon surrender of this Bond at the principal office of
the Borrower or such other place as the Borrower shall designate on such
Interest Payment Date.  In the event of a partial optional or mandatory
redemption, payment shall be made by wire transfer of immediately available
funds without presentation and surrender of this Bond, provided that the
Borrower's record of such payment shall be conclusive and binding upon the Bank
and each succeeding owner of this Bond, absent manifest error.
 
4

--------------------------------------------------------------------------------


 
This Bond is transferable, in accordance with the provisions of the Agreement,
by the owner hereof or its duly authorized attorney at the designated office of
the Borrower, upon surrender of this Bond, accompanied by a duly executed
instrument of transfer, in form satisfactory to the Borrower, and upon payment
by the owner hereof of any taxes, fees or other governmental charges incident to
such transfer.  Upon any such transfer, a new fully-registered Bond in the same
aggregate principal amount will be issued to the transferee.  The Person in
whose name this Bond is registered may be deemed the owner thereof by the Issuer
and the Borrower, and any notice to the contrary shall not be binding upon the
Issuer or the Borrower.
 
The Agreement permits the amendment thereof and the modifications of the rights
and obligations of the Issuer and the rights of the owner of this Bond upon the
terms set forth therein.  Any consent or waiver by the owner of this Bond shall
be conclusive and binding upon such Bank and upon all future owners of this Bond
and of any Bond issued upon the transfer of this Bond whether or not notation of
such consent or waiver is made hereon.  The Agreement also contains provisions
permitting the owner of this Bond to waive certain past defaults under the
Agreement and their consequences.
 
This Bond is issued under and pursuant to, and in full compliance with the laws
of the Commonwealth, including particularly the Act, which shall govern its
construction, and by appropriate action duly taken by the Issuer which
authorizes the execution and delivery of the Agreement and this Bond.
 
No covenant or agreement contained in this Bond shall be deemed to be the
covenant or agreement of any member, officer, attorney, agent or employee of the
Issuer in an individual capacity.  No recourse shall be had for the payment of
principal, premium, if any, or interest on this Bond or any claim based thereon
or on any instruments and documents executed and delivered by the Issuer in
connection with the Project, against any officer, member, agent, attorney or
employee of the Issuer past, present or future, or any successor body or their
representative heirs, personal representatives, successors, as such, either
directly or through the Issuer, or any such successor body, whether by virtue of
any constitutional provision, statute or rule of law, or by the enforcement of
any assessment or penalty, or otherwise, all of such liability being hereby
released as a condition of and as a consideration for the execution and delivery
of this Bond.
 
This Bond shall not constitute the personal obligation, either jointly or
severally, of any director, officer, employee or agent of the Issuer.
 
IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and
things required to exist, happen and be performed precedent to and in the
execution and delivery of the Agreement and issuance of this Bond do exist, have
happened, exist and have been performed.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Perkasie Borough Industrial Development Authority has
caused this Bond to be executed in its name by the manual or facsimile signature
of its __________________, and the manual impression or facsimile of its
corporate seal to be affixed hereto and attested by the manual or facsimile
signature of its [Assistant] Secretary.
 
Dated:  ________, 2005
 
 

 

[SEAL]   PERKASIE BOROUGH INDUSTRIAL       DEVELOPMENT AUTHORITY                
   
Attest:
                By:     By:         Name:         Name:       Title:    
    Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------


 
AUTHENTICATION CERTIFICATE
 
This Bond is the Bond of the issue described in the within-mentioned Agreement,
entitled to the benefits thereof.
 
Date of Authentication:
 

      MET-PRO CORPORATION                           By:              Name:      
     Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
7

--------------------------------------------------------------------------------



EXHIBIT "B"
 
NOTICE OF MANDATORY REDEMPTION
 
To:          MET-PRO CORPORATION
   <Address>
 
 
Attention:
 
The undersigned, being the owner of the Bond issued under and pursuant to that
certain Financing Agreement dated as of _____________ (the "Agreement"), among
the Perkasie Borough Industrial Development Authority (the "Issuer"), Met-Pro
Corporation (the "Borrower") and Brown Brothers, Harriman & Co., hereby
irrevocably elects that [$             *] of the principal amount of the Bond
shall be redeemed by the Issuer on __________ [DATE TO BE SPECIFIED BY THE
BANK].
 
If the Bond is to be redeemed in full, the undersigned shall surrender the Bond,
duly endorsed for transfer or accompanied by a bond power endorsed in blank, to
the Borrower at its office at the address set forth in the Agreement against
payment of the redemption price.
 
If the Bond is to be redeemed in part, payment of the redemption price shall be
made on the redemption date to or to the order of the undersigned, as hereby
authorized, as follows:
 

  By Wire Transfer:   By Check:        
Bank:____________________
Payee:_____________________
 
ABA No.:_________________
Address:___________________
 
Credit:____________________
___________________________
 
Instructions:________________
___________________________
 
__________________________
___________________________

 
All capitalized terms not defined herein shall have the meanings assigned to
them in the Agreement.
 
Dated:
 
 

        Signature of Bank or Authorized Representative                       Tax
Identification Number of Bank  

 
 



--------------------------------------------------------------------------------

 
     *
if less than all of the principal amount of the Bond is to be redeemed, the
principal amount to be redeemed shall be $100,000 or any integral multiple of
$5,000 in excess thereof.

 
 
B-1

--------------------------------------------------------------------------------


 
EXHIBIT "C"
 
FORM OF REQUISITION
 
BROWN BROTHERS HARRIMAN & CO.
 
Attention:____________________
 
RE:           Requisition No. ____
 
Gentlemen:
 
We hereby request that you advance funds in accordance with Section 7.3 of the
Financing Agreement dated _______________ (the "Agreement"), among the Perkasie
Borough Industrial Development Authority (the "Issuer"), Met-Pro Corporation
(the "Borrower") and you, in the following amounts to the following named
persons:
 
Payee                                                      Amount
 


 


 
We hereby certify as follows:
 
1.           The nature of the property and amount of costs of the Project
covered by this requisition is described herein.
 
2.           The amounts requisitioned hereunder (a) are for Project Costs which
have not been the basis of a prior or contemporaneous requisition or of a prior
payment of an external loan or of a prior reimbursement of internal advances and
which have not been paid from gifts or grants received by us for the Project;
(b) are for work actually performed or material, equipment or other property
actually supplied for the Project in accordance with the applicable plans and
specifications; and (c) contain no amount entitled to be retained.
 
3.           The work and material, equipment or other property covered by this
requisition have been performed or delivered to us and are in accordance in all
material respects with all applicable building, zoning, land use, environmental
protection, sanitary, safety and educational laws, rules and regulations, all
applicable grant, reimbursement and insurance requirements and the provisions of
the Agreement; and all permits, licenses and approvals required for the items
covered by this requisition have been obtained.
 
4.           All property provided by the net proceeds of the Bond is owned by
the Borrower.
 
 
 
 
 
 
 
 
C-1

--------------------------------------------------------------------------------


 
All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.
 
Date:______________
 
 

      MET-PRO CORPORATION                           By:              Name:      
     Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
C-2

--------------------------------------------------------------------------------



SCHEDULE 11.16
 
FINANCIAL COVENANTS
 
So long as any part of the Bond remains Outstanding, the Borrower shall comply
with each of the following financial covenants.  As used in this Section (and in
each definition applicable hereto), the term “Borrower” means the Borrower and
each of its consolidated subsidiaries (if any) on a consolidated or combined
basis.
 
(a)           Fixed Charges Coverage Ratio. As of the last day of each fiscal
quarter, the Fixed Charges Coverage Ratio, as measured on a four quarter basis
of the four most recent quarters, shall not be less than 1.05 to 1.00.
 
(b)           Leverage Ratio. As measured on a quarterly basis, the Leverage
Ratio shall not at any time exceed 1.20 to 1.00.
 
As used herein, the following definitions shall apply:
 
“CAPITAL EXPENDITURES” of any Person shall mean, for any period, all
expenditures (whether paid in cash or accrued as liabilities during such period)
of such Person during such period which would be classified as capital
expenditures in accordance with GAAP (including, without limitation,
expenditures for maintenance and repairs which are capitalized, and Capitalized
Leases to the extent an asset is recorded in connection therewith in accordance
with GAAP).
 
“FIXED CHARGES COVERAGE RATIO” for any period shall mean the ratio of (a) the
sum of (i) Net Income for such period, plus (ii) depreciation and amortization
for such period, plus (iii) accrued and unpaid interest on Indebtedness for such
period, less extraordinary gains, to (b) the sum of (v) Capital Expenditures for
Maintenance for such period, plus (x) scheduled principal payments under all
Indebtedness for such period, plus (y) accrued and unpaid interest on
Indebtedness for such period, plus (z) Stock Payments, as presented in the
Borrower’s statement of cash flows for such period prepared in conformity with
GAAP.  For purposes of this definition only, (1) “Capital Expenditures for
Maintenance” shall mean the lesser of (a) the amount of One Million Three
Hundred Thousand Dollars ($1,300,000) or (b) total Capital Expenditures for the
most recent fiscal year, and (2) “Stock Payments” shall exclude treasury stock
transactions of up to twenty five percent (25%) of the net worth of the Borrower
(determined according to GAAP) consummated by Borrower during any one fiscal
year.
 
“LEVERAGE RATIO” at any time shall mean the ratio of (a) aggregate liabilities
of the Borrower, determined in accordance with GAAP, to (b) Tangible Net Worth.
 
“LIABILITIES” shall mean “liabilities” as determined in accordance with GAAP.
 
“STOCK PAYMENT” by the Borrower shall mean any dividend, distribution or payment
in cash on account of or in respect of any shares of the capital stock (or
warrants, options or rights therefore) of such Person, including but not limited
to any payment on account of the purchase, redemption, retirement, defeasance or
acquisition of any shares of the capital stock (or warrants, options or rights
therefor) of the Borrower, in each case regardless of whether required by the
terms of such capital stock (or warrants, options or rights) or any other
agreement or instrument.
 
“TANGIBLE NET WORTH” means the total amount of stockholder’s equity of the
Borrower at such time determined in accordance with GAAP, except that there
shall be deducted therefrom the book
 
 
 
1

--------------------------------------------------------------------------------


 
 
value of all intangible assets of the Borrower at such time determined on the
consolidated basis in accordance with GAAP.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

